Exhibit 10.1

 

 

TERM LOAN AGREEMENT

 

dated as of February 28, 2017

 

among

 

AVALONBAY COMMUNITIES, INC.,

as Borrower,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Bank

 

THE BANK OF NEW YORK MELLON and SUNTRUST BANK

each as a Bank and a Syndication Agent,

 

THE OTHER BANKS SIGNATORY HERETO,

each as a Bank,

 

and

 

PNC CAPITAL MARKETS LLC,

THE BANK OF NEW YORK MELLON, and
SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I                                DEFINITIONS; ETC.

1

 

 

Section 1.01

Definitions

1

 

 

 

Section 1.02

Accounting Terms

21

 

 

 

Section 1.03

Computation of Time Periods

21

 

 

 

Section 1.04

Rules of Construction

21

 

 

 

ARTICLE II                           THE LOANS

21

 

 

Section 2.01

Loans; Purpose

21

 

 

 

Section 2.02

[Reserved]

22

 

 

 

Section 2.03

Procedures for Advances

22

 

 

 

Section 2.04

Interest Periods; Renewals

23

 

 

 

Section 2.05

Interest

23

 

 

 

Section 2.06

Fees

24

 

 

 

Section 2.07

Notes

24

 

 

 

Section 2.08

Repayments; Prepayments

25

 

 

 

Section 2.09

[Reserved]

25

 

 

 

Section 2.10

Method of Payment

25

 

 

 

Section 2.11

Elections, Conversions or Continuation of Loans

26

 

 

 

Section 2.12

Minimum Amounts

26

 

 

 

Section 2.13

Certain Notices Regarding Elections, Conversions and Continuations of Loans

26

 

 

 

Section 2.14

Late Payment Premium

27

 

 

 

Section 2.15

Incremental Term Loans

27

 

 

 

Section 2.16

Defaulting Lenders

29

 

 

 

ARTICLE III                      YIELD PROTECTION; ILLEGALITY, ETC.

30

 

 

Section 3.01

Additional Costs

30

 

 

 

Section 3.02

Limitation on Types of Loans

31

 

 

 

Section 3.03

Illegality

32

 

 

 

Section 3.04

Treatment of Affected Loans

32

 

 

 

Section 3.05

Certain Compensation

32

 

 

 

Section 3.06

Capital or Liquidity Adequacy

33

 

 

 

Section 3.07

Substitution of Banks

33

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 3.08

Applicability

35

 

 

 

Section 3.09

Time for Notices

35

 

 

 

Section 3.10

Taxes

35

 

 

 

Section 3.11

Designation of a Different Lending Office

39

 

 

 

ARTICLE IV                       CONDITIONS PRECEDENT

39

 

 

Section 4.01

Conditions Precedent to the Closing Date

39

 

 

 

Section 4.02

Conditions Precedent to Each Advance

41

 

 

 

Section 4.03

Deemed Representations

41

 

 

 

ARTICLE V                            REPRESENTATIONS AND WARRANTIES

42

 

 

Section 5.01

Due Organization

42

 

 

 

Section 5.02

Power and Authority; No Conflicts; Compliance With Laws

42

 

 

 

Section 5.03

Legally Enforceable Agreements

42

 

 

 

Section 5.04

Litigation

42

 

 

 

Section 5.05

Good Title to Properties

42

 

 

 

Section 5.06

Taxes

43

 

 

 

Section 5.07

ERISA

43

 

 

 

Section 5.08

No Default on Outstanding Judgments or Orders, Etc.

43

 

 

 

Section 5.09

No Defaults on Other Agreements

43

 

 

 

Section 5.10

Government Regulation

44

 

 

 

Section 5.11

Environmental Protection

44

 

 

 

Section 5.12

Solvency

44

 

 

 

Section 5.13

Financial Statements

44

 

 

 

Section 5.14

Valid Existence of Affiliates

44

 

 

 

Section 5.15

Insurance

44

 

 

 

Section 5.16

Accuracy of Information; Full Disclosure

45

 

 

 

Section 5.17

OFAC

45

 

 

 

Section 5.18

Anti-Corruption Laws

45

 

 

 

Section 5.19

EEA Financial Institutions

45

 

 

 

ARTICLE VI                       AFFIRMATIVE COVENANTS

45

 

 

Section 6.01

Maintenance of Existence

45

 

 

 

Section 6.02

Maintenance of Records

46

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 6.03

Maintenance of Insurance

46

 

 

 

Section 6.04

Compliance with Laws; Payment of Taxes

46

 

 

 

Section 6.05

Right of Inspection

46

 

 

 

Section 6.06

Compliance With Environmental Laws

46

 

 

 

Section 6.07

Maintenance of Properties

46

 

 

 

Section 6.08

Payment of Costs

46

 

 

 

Section 6.09

Reporting and Miscellaneous Document Requirements

46

 

 

 

Section 6.10

Anti-Corruption Laws

49

 

 

 

ARTICLE VII                  NEGATIVE COVENANTS

49

 

 

Section 7.01

Mergers Etc.

49

 

 

 

Section 7.02

Investments

49

 

 

 

Section 7.03

Sale of Assets

50

 

 

 

Section 7.04

Distributions

50

 

 

 

Section 7.05

Sanctions

50

 

 

 

Section 7.06

Anti-Corruption Laws

50

 

 

 

ARTICLE VIII             FINANCIAL COVENANTS

50

 

 

Section 8.01

Relationship of Total Outstanding Indebtedness to Capitalization Value

50

 

 

 

Section 8.02

Relationship of Combined EBITDA to Combined Debt Service

51

 

 

 

Section 8.03

Ratio of Unsecured Indebtedness to Unencumbered Asset Value

51

 

 

 

Section 8.04

Relationship of Secured Indebtedness to Capitalization Value

51

 

 

 

ARTICLE IX                       EVENTS OF DEFAULT

51

 

 

Section 9.01

Events of Default

51

 

 

 

Section 9.02

Remedies

54

 

 

 

ARTICLE X                            ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

55

 

 

Section 10.01

Appointment, Powers and Immunities of Administrative Agent

55

 

 

 

Section 10.02

Reliance by Administrative Agent

56

 

 

 

Section 10.03

Defaults

56

 

 

 

Section 10.04

Rights of Administrative Agent as a Bank

57

 

 

 

Section 10.05

Indemnification of Administrative Agent

57

 

 

 

Section 10.06

Non-Reliance on Administrative Agent and Other Banks

57

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 10.07

Failure of Administrative Agent to Act

58

 

 

 

Section 10.08

Resignation of Administrative Agent

58

 

 

 

Section 10.09

Amendments Concerning Agency Function

59

 

 

 

Section 10.10

Liability of Administrative Agent

59

 

 

 

Section 10.11

Transfer of Agency Function

59

 

 

 

Section 10.12

Non-Receipt of Funds by Administrative Agent

59

 

 

 

Section 10.13

[Reserved]

60

 

 

 

Section 10.14

[Reserved]

60

 

 

 

Section 10.15

Pro Rata Treatment

60

 

 

 

Section 10.16

Sharing of Payments Among Banks

60

 

 

 

Section 10.17

Possession of Documents

60

 

 

 

Section 10.18

No Other Duties, Etc.

60

 

 

 

Section 10.19

Administrative Agent May File Proofs of Claim

61

 

 

 

ARTICLE XI                       NATURE OF OBLIGATIONS

61

 

 

Section 11.01

Absolute and Unconditional Obligations

61

 

 

 

Section 11.02

Non-Recourse to Borrower’s Principals

62

 

 

 

ARTICLE XII                  MISCELLANEOUS

63

 

 

Section 12.01

Binding Effect of Request for Advance

63

 

 

 

Section 12.02

Amendments and Waivers

63

 

 

 

Section 12.03

Usury

64

 

 

 

Section 12.04

Expenses; Indemnification

64

 

 

 

Section 12.05

Assignment; Participation

65

 

 

 

Section 12.06

Documentation Satisfactory

69

 

 

 

Section 12.07

Notices

69

 

 

 

Section 12.08

Setoff

70

 

 

 

Section 12.09

Table of Contents; Headings

70

 

 

 

Section 12.10

Severability

71

 

 

 

Section 12.11

Counterparts

71

 

 

 

Section 12.12

Integration

71

 

 

 

Section 12.13

Governing Law

71

 

 

 

Section 12.14

Waivers

71

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 12.15

Jurisdiction; Immunities

71

 

 

 

Section 12.16

USA Patriot Act

72

 

 

 

Section 12.17

Treatment of Certain Information; Confidentiality

72

 

 

 

Section 12.18

Survival of Representations and Warranties

73

 

 

 

Section 12.19

No Advisory or Fiduciary Responsibility

74

 

 

 

Section 12.20

Electronic Execution of Assignments and Certain Other Documents

74

 

 

 

Section 12.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

74

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

EXHIBIT A

 

-

 

Authorization Letter

 

 

 

 

 

EXHIBIT B

 

-

 

Note

 

 

 

 

 

EXHIBIT C

 

-

 

Information Regarding Material Affiliates

 

 

 

 

 

EXHIBIT D

 

-

 

Solvency Certificate

 

 

 

 

 

EXHIBIT E

 

-

 

Assignment and Acceptance

 

 

 

 

 

EXHIBIT F

 

-

 

Acceptance Letter

 

 

 

 

 

EXHIBIT G

 

-

 

Form of Guaranty

 

 

 

 

 

EXHIBIT H-1

 

-

 

Form of U.S. Tax Compliance Certificate

 

 

 

 

 

EXHIBIT H-2

 

-

 

Form of U.S. Tax Compliance Certificate

 

 

 

 

 

EXHIBIT H-3

 

-

 

Form of U.S. Tax Compliance Certificate

 

 

 

 

 

EXHIBIT H-4

 

-

 

Form of U.S. Tax Compliance Certificate

 

 

 

 

 

EXHIBIT I

 

-

 

Ratable Loan Notice

 

 

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1

 

-

 

Loan Commitments

 

vi

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT dated as of February 28, 2017 (this “Agreement”) among
AVALONBAY COMMUNITIES, INC., a corporation organized and existing under the laws
of the State of Maryland (“Borrower”); PNC BANK, NATIONAL ASSOCIATION (“PNC”),
THE BANK OF NEW YORK MELLON (“BNYM”) and SUNTRUST BANK (“SunTrust”), and the
other lenders signatory hereto, as Banks; and PNC BANK, NATIONAL ASSOCIATION, as
administrative agent for the Banks (in such capacity, together with its
successors in such capacity, “Administrative Agent”; PNC, BNYM, SunTrust, the
other lenders signatory hereto, and such other lenders who from time to time
become Banks pursuant to Section 2.15, 3.07 or 12.05, each a “Bank” and
collectively, the “Banks”).

 

The Borrower has requested that the Banks provide it with term loans in the
initial principal amount of $250 million.  Accordingly, in consideration of the
premises and the mutual agreements, covenants and conditions hereinafter set
forth, Borrower, Administrative Agent and each of the Banks agree as follows:

 

ARTICLE I

 

DEFINITIONS; ETC.

 

Section 1.01         Definitions.  As used in this Agreement the following terms
have the following meanings:

 

“Acquisition” means the acquisition by Borrower, directly or indirectly, of an
interest in multi-family real estate.

 

“Acquisition Asset” means any improved real property asset that has been owned
by the Borrower, its Consolidated Businesses or any UJV for fewer than eighteen
(18) months, unless the Borrower has made a one-time election (by written notice
to the Administrative Agent) to no longer treat such asset as an Acquisition
Asset for purposes of this Agreement.

 

“Additional Costs” has the meaning specified in Section 3.01.

 

“Administrative Agent” has the meaning specified in the preamble.

 

“Administrative Agent’s Office” means Administrative Agent’s address located at
500 First Ave., P7-PFSC-04-V, Pittsburgh, PA 15219 , or such other address in
the United States as Administrative Agent may designate by written notice to
Borrower and the Banks.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person (the “first Person”), any other
Person (1) which directly or indirectly controls, or is controlled by, or is
under common control with the first Person; or (2) 10% or more of the beneficial
interest in which is directly or indirectly owned or held by the first Person. 
The term “control” means the possession, directly or indirectly, of the power,
alone, to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning specified in the preamble.

 

“Applicable Lending Office” means, for each Bank and for its LIBOR Loan or Base
Rate Loan, as applicable, the lending office of such Bank (or of an Affiliate of
such Bank) designated as such on its Administrative Questionnaire or in the
applicable Assignment and Acceptance, or such other office of such Bank (or of
an Affiliate of such Bank) as such Bank may from time to time specify to
Administrative Agent and Borrower as the office by which its LIBOR Loan or Base
Rate Loan, as applicable, is to be made and maintained.

 

“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Loans that
are Tranche A Loans or Tranche B Loans, as applicable, the respective rates per
annum determined at any time, based on the range into which Borrower’s Credit
Rating then falls, in accordance with the following table (any change in
Borrower’s Credit Rating causing it to move to a different range on the table
shall effect an immediate change in the Applicable Margin):

 

Tranche A Loans:

 

Range of Borrower’s
Credit Rating
(S&P/Moody’s or other
agency equivalent)

 

Applicable Margin
for Base Rate Loans
(% per annum)

 

Applicable Margin
for LIBOR Loans
(% per annum)

 

A/A2 or better

 

0.00

%

0.85

%

A-/A3

 

0.00

%

0.90

%

BBB+/Baa1

 

0.00

%

0.95

%

BBB/Baa2

 

0.10

%

1.10

%

BBB-/Baa3

 

0.35

%

1.35

%

Below BBB-/Baa3 or unrated

 

0.75

%

1.75

%

 

Tranche B Loans:

 

Range of Borrower’s
Credit Rating
(S&P/Moody’s or other
agency equivalent)

 

Applicable Margin
for Base Rate Loans
(% per annum)

 

Applicable Margin
for LIBOR Loans
(% per annum)

 

A/A2 or better

 

0.45

%

1.45

%

A-/A3

 

0.50

%

1.50

%

BBB+/Baa1

 

0.55

%

1.55

%

BBB/Baa2

 

0.65

%

1.65

%

BBB-/Baa3

 

0.90

%

1.90

%

Below BBB-/Baa3 or unrated

 

1.45

%

2.45

%

 

“Approved Fund” has the meaning specified in Section 12.05.

 

2

--------------------------------------------------------------------------------


 

“Arrangers” means, collectively, PNC Capital Markets LLC, BNYM, and Suntrust
Robinson Humphrey, Inc., as Joint Lead Arrangers.

 

“Assignee” has the meaning specified in Section 12.05.

 

“Assignment and Acceptance” means an Assignment and Acceptance, substantially in
the form of EXHIBIT E, pursuant to which a Bank assigns and an Assignee assumes
rights and obligations in accordance with Section 12.05.

 

“Authorization Letter” means a letter agreement executed by Borrower in the form
of EXHIBIT A.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Expiry Date and the date of
termination of the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank” and “Banks” have the respective meanings specified in the preamble.

 

“Bank Parties” means Administrative Agent and the Banks.

 

“Banking Day” means (1) any day on which commercial banks are not authorized or
required to close in New York City and (2) whenever such day relates to a LIBOR
Loan, an Interest Period with respect to a LIBOR Loan, or notice with respect to
a LIBOR Loan, a day on which dealings in Dollar deposits are also carried out in
the London interbank market and banks are open for business in London.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (1) the Federal Funds Rate for such day plus .50%, (2) the Prime Rate
for such day or (3) the LIBOR Base Rate for an Interest Period of one month for
such day plus 1.0%.

 

“Base Rate Loan” means all or any portion (as the context requires) of a Bank’s
Loan which shall accrue interest at a rate determined in relation to the Base
Rate.

 

“BNYM” has the meaning specified in the preamble.

 

“Borrower” has the meaning specified in the preamble.

 

“Borrower’s Accountants” means Ernst & Young, or such other accounting
firm(s) of nationally-recognized standing selected by Borrower and reasonably
acceptable to the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Borrower’s Credit Rating” means the rating assigned from time to time to
Borrower’s unsecured and unsubordinated long-term indebtedness by, respectively,
S&P, Moody’s and/or one or more other nationally-recognized rating agencies
reasonably approved by Administrative Agent.  If such a rating is assigned by
only one (1) such rating agency, it must be either S&P or Moody’s.  If such a
rating is assigned by two (2) such rating agencies, at least one (1) must be S&P
or Moody’s, and “Borrower’s Credit Rating” shall be the higher of said ratings,
except if the aforesaid ratings are greater than one (1) rating level apart, in
which case “Borrower’s Credit Rating” shall be the average of said ratings.  If
such a rating is obtained from more than two (2) such rating agencies,
“Borrower’s Credit Rating” shall be the higher of the lowest two (2) ratings, if
at least one (1) of such two (2) is either S&P or Moody’s; if neither of the two
(2) lowest ratings is from S&P or Moody’s, then “Borrower’s Credit Rating” shall
be the lower of the ratings from S&P and Moody’s.  Unless such indebtedness of
Borrower is rated by either S&P or Moody’s, “Borrower’s Credit Rating” shall be
considered unrated for purposes of this Agreement.

 

“Borrower’s Principals” means the officers and directors of Borrower at any
applicable time.

 

“Borrower’s Share of UJV Combined Outstanding Indebtedness” means the sum of the
indebtedness of each of the UJVs contributing to UJV Combined Outstanding
Indebtedness multiplied by Borrower’s respective beneficial fractional interests
in each such UJV.

 

“Capitalization Value” means, as of the end of any calendar quarter, the sum,
without double-counting, of (1) Combined EBITDA attributable to Wholly-Owned
Assets (other than Acquisition Assets and Construction-in-Process) (less all
leasing commissions and management and development fees, net of any expenses
applicable thereto, contributing to such Combined EBITDA) for such quarter
annualized (i.e., multiplied by four (4)), capitalized at a rate of 6.00% per
annum (i.e., divided by 6.00%), (2) Combined EBITDA attributable to Borrower’s
beneficial interest in the UJV’s (other than with respect to Acquisition Assets
or Construction-in-Process) (less all leasing commissions and management and
development fees, net of any expenses applicable thereto, contributing to such
Combined EBITDA) for such quarter annualized (i.e., multiplied by four (4)),
capitalized at a rate of 6.00% per annum (i.e., divided by 6.00%), (3) such
leasing commissions and management and development fees for such quarter as were
subtracted from Combined EBITDA pursuant to clauses (1) and (2) above,
annualized, (i.e., multiplied by four (4)), capitalized at a rate of 15% per
annum (i.e., divided by 15%), (4) unrestricted Cash and Cash Equivalents of
Borrower and its Consolidated Businesses, as of the end of such quarter, as
reflected in Borrower’s Consolidated Financial Statements; provided that no such
unrestricted Cash and Cash Equivalents will be added to Capitalization Value if
such unrestricted Cash and Cash Equivalents have been deducted from Total
Outstanding Indebtedness or Secured Indebtedness in the calculation of the
financial covenants in Section 8.01 or Section 8.04, (5) the aggregate book
value (on a cost basis) of land held for future development and
Construction-in-Process of Borrower and its Consolidated Businesses plus
Borrower’s beneficial interest in the book value (on a cost basis) of land held
for future development and Construction-in-Process of the UJVs (after taking
into account any impairments recognized in Borrower’s financial statements in
the immediately preceding fiscal quarter), (6) the aggregate book value (on a
cost basis) of Acquisition Assets of Borrower and its Consolidated Businesses
plus Borrower’s beneficial interest in the book value (on a cost basis) of
Acquisition Assets of the UJVs (after taking into account any impairments
recognized in Borrower’s financial statements in the immediately preceding
fiscal

 

4

--------------------------------------------------------------------------------


 

quarter), (7) the value (at the lower of cost or market in accordance with GAAP)
of Performing Notes held by Borrower and its Consolidated Businesses, and
(8) Eligible Cash 1031 Proceeds; provided that the sum of items (2), (5) and
(7) above shall not exceed 30% of Capitalization Value.

 

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

 

“Cash and Cash Equivalents” means (1) cash, (2) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (3) interest-bearing or discounted obligations of federal agencies and
government-sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including, without limitation, Federal Home Loan  Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities, (4) time
deposits, domestic and eurodollar certificates of deposit, bankers’ acceptances,
commercial paper rated at least A-1 by S&P and P-1 by Moody’s and/or guaranteed
by an Aa rating by Moody’s, an AA rating by S&P or better rated credit, floating
rate notes, other money market instruments and letters of credit each issued by
Approved Banks, (5) obligations of domestic corporations, including, without
limitation, commercial paper, bonds, debentures and loan participations, each of
which is rated at least AA by S&P and/or Aa2 by Moody’s and/or guaranteed by an
Aa rating by Moody’s, an AA rating by S&P or better rated credit,
(6) obligations issued by states and local governments or their agencies, rated
at least MIG-1 by Moody’s and /or SP-1 by S&P and /or guaranteed by an
irrevocable letter of credit of an Approved Bank, (7) repurchase agreements with
major banks and primary government security dealers fully secured by the United
States Government or agency collateral equal to or exceeding the principal
amount on a daily basis and held in safekeeping and (8) real estate loan pool
participations, guaranteed by an AA rating given by S&P or an Aa2 rating given
by Moody’s or better rated credit. For purposes of this definition, “Approved
Bank” means a financial institution which has (x) (A) a minimum net worth of
$500,000,000 and/or (B) total assets of at least $10,000,000,000 and (y) a
minimum long-term debt rating of A+ by S&P or A1 by Moody’s.

 

“Closing Date” means the date this Agreement has been executed by all parties.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
rules and regulations promulgated thereunder.

 

“Combined Debt Service” means, for any period of time, (1) Borrower’s share of
total debt service (including principal) paid or payable by Borrower and its
Consolidated Businesses during such period (other than debt service on
construction loans until completion of the relevant construction and other
capitalized interest) plus a deemed annual capital expense charge of $150 per
apartment unit owned by Borrower or its Consolidated Businesses plus
(2) Borrower’s beneficial interest in the sum of (a) total debt service
(including principal) paid or payable by the UJVs during such period (other than
debt service on construction loans until completion of the relevant construction
and other capitalized interest) plus (b) a deemed annual capital expense charge
of $150 per apartment unit owned by the UJVs plus (3) preferred dividends and
distributions paid or payable by Borrower and its Consolidated Businesses during
such period plus (4) non-cash interest expense with respect to convertible debt
of the Borrower and its Consolidated Businesses during such period.

 

5

--------------------------------------------------------------------------------


 

“Combined EBITDA” means, for any period of time, the sum, without duplication,
of (1) Borrower’s share of revenues less operating expenses, general and
administrative expenses and property taxes before Interest Expense, income
taxes, gains or losses on the sale of real estate and/or marketable securities
and depreciation and amortization for Borrower and its Consolidated Businesses,
and adjusted to exclude gains and losses from extraordinary or non-recurring
items, extinguishment or forgiveness of debt, write-ups or write-downs,
acquisition costs for consummated acquisitions, non-cash revenue and non-cash
expense attributable to straight lining of rents and (2) Borrower’s beneficial
interest in revenues less operating expenses, general and administrative
expenses and property taxes before Interest Expense, income taxes, gains or
losses on the sale of real estate and/or marketable securities and depreciation
and amortization (after eliminating appropriate intercompany amounts) applicable
to each of the UJVs, and adjusted to exclude gains and losses from extraordinary
or non-recurring items, extinguishment or forgiveness of debt, write-ups or
write-downs, acquisition costs for consummated acquisitions, non-cash revenue
and non-cash expense attributable to straight lining of rents, in all cases as
reflected in Borrower’s Consolidated Financial Statements.

 

“Commitment” means the Tranche A Commitment or Tranche B Commitment, as
applicable.

 

“Commitment Expiry Date” means April 29, 2017.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Business” means, individually, each Affiliate of Borrower who is
or should be included in Borrower’s Consolidated Financial Statements in
accordance with GAAP.

 

“Consolidated Financial Statements” means, with respect to any Person, the
consolidated balance sheet and related consolidated statement of operations,
accumulated deficiency in assets and cash flows, and footnotes thereto, of such
Person, prepared in accordance with GAAP.

 

“Consolidated Outstanding Indebtedness” means, as of any time, Borrower’s share
of all indebtedness and liability for borrowed money, secured or unsecured, of
Borrower and its Consolidated Businesses, including mortgage and other notes
payable but excluding any indebtedness which is margin indebtedness on cash and
cash equivalent securities, all as reflected in Borrower’s Consolidated
Financial Statements.

 

“Consolidated Tangible Net Worth” means, at any date, Borrower’s share of the
consolidated stockholders’ equity of Borrower and its Consolidated Businesses
less their consolidated Intangible Assets, all determined as of such date.  For
purposes of this definition, “Intangible Assets” means with respect to any such
intangible assets, the amount (to the extent reflected in determining such
consolidated stockholders’ equity) of (1) all write-ups (other than write-ups
resulting from foreign currency translations and write-ups of assets of a going
concern business made within twelve (12) months after the acquisition of such
business) subsequent to September 30, 1994 in the book value of any asset (other
than real property assets) owned by Borrower or a Consolidated Business and
(2) all debt discount and expense, deferred charges,

 

6

--------------------------------------------------------------------------------


 

goodwill, patents, trademarks, service marks, trade names, anticipated future
benefit of tax loss carry-forwards, copyrights, organization or developmental
expenses and other intangible assets (in each case, not adjusted for
depreciation).

 

“Construction-in-Process” means a property on which construction of improvements
(excluding non-revenue generating capital expenditures and excluding costs
incurred prior to construction, all as set forth in related quarterly financial
statements or supplemental financial information attached thereto) has commenced
and is proceeding to completion in the ordinary course but has not yet been
completed (as such completion shall be evidenced by a temporary or permanent
certificate of occupancy permitting use of such property by the general
public).  Any such property shall be treated as Construction-in-Process until 12
months from the date of completion (as evidenced by a certificate of occupancy
or its equivalent permitting use of such property by the general public), unless
the Borrower has made a one-time election (by written notice to the
Administrative Agent) to no longer treat such property as
Construction-in-Process for purposes of this Agreement.

 

“Contingent Obligations” means, without duplication, Borrower’s share of (1) any
contingent obligations of Borrower or its Consolidated Businesses required to be
shown on the balance sheet of Borrower and its Consolidated Businesses in
accordance with GAAP and (2) any obligation required to be disclosed in the
footnotes to Borrower’s Consolidated Financial Statements, guaranteeing
partially or in whole any non-Recourse Debt, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of Borrower or any of its Consolidated Businesses or of any other Person.  The
amount of any Contingent Obligation described in clause (2) shall be deemed to
be (a) with respect to a guaranty of interest or interest and principal, or
operating income guaranty, the net present value (using the Base Rate as a
discount rate) of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), through (i) in the case of an
interest or interest and principal guaranty, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder) or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming Borrower and/or one or more
of its Consolidated Businesses is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent Borrower’s
Consolidated Financial Statements required to be delivered pursuant to this
Agreement.  Notwithstanding anything contained herein to the contrary,
guarantees of completion, of environmental indemnities and of fraud,
misappropriation and other “bad act” indemnities shall not be deemed to be
Contingent Obligations unless and until a claim for payment or performance has
been made thereunder, at which time any such guaranty shall be deemed to be a
Contingent Obligation in an amount equal to any such claim.  Subject to the
preceding sentence, (1) in the case of a joint and several guaranty given by
Borrower or one of its Consolidated Businesses and another Person (but only to
the extent such guaranty is recourse, directly or indirectly to Borrower), the
amount of the guaranty shall be deemed to be 100% thereof unless and only to the
extent that such other Person has delivered Cash and Cash

 

7

--------------------------------------------------------------------------------


 

Equivalents to secure all or any part of such Person’s guaranteed obligations
and (2) in the case of joint and several guarantees given by a Person in which
Borrower owns an interest (which guarantees are non-recourse to Borrower), to
the extent the guarantees, in the aggregate, exceed 10% of Capitalization Value,
the amount in excess of 10% shall be deemed to be a Contingent Obligation of
Borrower.  Notwithstanding anything contained herein to the contrary,
“Contingent Obligations” shall be deemed not to include guarantees of unadvanced
funds under any indebtedness of Borrower or its Consolidated Businesses or of
construction loans to the extent the same have not been drawn.  All matters
constituting “Contingent Obligations” shall be calculated without duplication.

 

“Continue”, “Continuation” and “Continued” refer to the continuation pursuant to
Section 2.11 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next Interest Period.

 

“Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
Section 2.11 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its Loan from one Applicable Lending
Office to another.

 

“Debt” means (1) indebtedness or liability for borrowed money, or for the
deferred purchase price of property or services (including trade obligations);
(2) obligations as lessee under Capital Leases; (3) current liabilities in
respect of unfunded vested benefits under any Plan; (4) obligations in respect
of letters of credit issued for the account of any Person; (5) all obligations
arising under bankers’ or trade acceptance facilities; (6) all guarantees,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase any of the items
included in this definition, to provide funds for payment, to supply funds to
invest in any Person, or otherwise to assure a creditor against loss; (7) all
obligations secured by any Lien on property owned by the Person whose Debt is
being measured, whether or not the obligations have been assumed; and (8) all
obligations under any agreement providing for contingent participation or other
hedging mechanisms with respect to interest payable on any of the items
described above in this definition.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.

 

“Default Rate” means a rate per annum equal to: (1) with respect to Base Rate
Loans a variable rate 2% above the rate of interest then in effect thereon
(including the Applicable Margin); and (2) with respect to LIBOR Loans a fixed
rate 2% above the rate(s) of interest in effect thereon (including the
Applicable Margin) at the time of Default until the end of the then current
Interest Period therefor and, thereafter, a variable rate 2% above the rate of
interest for a Base Rate Loan.

 

8

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.16(b), any Bank that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, within three
Banking Days of the date required to be funded by it hereunder unless such Bank
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Bank’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower, or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s reasonable determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Banking Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such Bank
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law or become the subject of a
Bail-In Action, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Bank shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Bank or any direct or indirect parent
company thereof by a Governmental Authority.  Notwithstanding anything to the
contrary in clauses (a) though (c) above, any determination by the
Administrative Agent that a Bank is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Bank shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b) upon delivery of written notice of such determination to the
Borrower and each Bank.

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

 

“Disposition” means a sale (whether by assignment, transfer or Capital Lease) of
an asset.

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

9

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the first date after the Closing Date (but not later than
March 1, 2017) on which the conditions specified in Sections 4.01 are satisfied
(or waived in accordance with Section 12.02).

 

“Elect” and “Election” refer to election, if any, by Borrower pursuant to
Section 2.11 to have all or a portion of an advance of the Loans be outstanding
as LIBOR Loans.

 

“Eligible Cash 1031 Proceeds” means the cash proceeds held by a “qualified
intermediary” from the sale of real property of Borrower and its Consolidated
Businesses, which proceeds are intended to be used by such qualified
intermediary to acquire one or more “replacement properties” that are of
“like-kind” to such real property in an exchange that qualifies as a tax-free
exchange under Section 1031 of the Code, and no portion of which proceeds
Borrower or any Affiliate has the right to receive, pledge, borrow or otherwise
obtain the benefits of until such time as provided under the applicable
“exchange agreement” (as such terms in quotations are defined in Treasury
Regulations Section 1.1031(k)-1(g)(4) (the “Regulations”)) or until such
exchange is terminated.  Upon the cash proceeds no longer being held by such
qualified intermediary pursuant to the Regulations or otherwise no longer
qualifying under the Regulations for like-kind exchange treatment, such proceeds
shall cease being Eligible Cash 1031 Proceeds.

 

“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.

 

“Environmental Law” means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

 

“Environmental Notice” means any written complaint, order, citation or notice
from any Person (1) affecting or relating to Borrower’s compliance with any
Environmental Law in connection with any activity or operations at any time
conducted by Borrower, (2) relating to (a) the existence of any Hazardous
Materials contamination or Environmental Discharges or threatened Hazardous
Materials contamination or Environmental Discharges at any of Borrower’s
locations or facilities or (b) remediation of any Environmental Discharge or
Hazardous Materials at any such location or facility or any part thereof; or
(3) relating to any violation or alleged violation by Borrower of any relevant
Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as
Borrower, or any trade or business which is under common control (within the
meaning of Section 414(c) of the Code) with

 

10

--------------------------------------------------------------------------------


 

Borrower, or any organization which is required to be treated as a single
employer with Borrower under Section 414(m) or 414(o) of the Code.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Loan Commitment pursuant to
a law in effect on the date on which (i) such Bank acquires such interest in the
Loan or Loan Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.07) or (ii) such Bank changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 3.10(a) or
(c), amounts with respect to such Taxes were payable either to such Bank’s
assignor immediately before such Bank became a party hereto or to such Bank
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any successor provisions thereof that are substantially comparable
and not materially more onerous to comply with) and any regulations (whether
temporary or proposed) that are issued thereunder and official governmental
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Banking Day next succeeding such day; provided that (a) if
such day is not a Banking Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Banking Day as so published on
the next succeeding Banking Day, (b) if no such rate is so published on such
next succeeding Banking Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to PNC on such day on such transactions as determined by the
Administrative Agent and (c) if such rate is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Fee Letters” means, collectively, the letter agreements, each dated as of
December 12, 2016, between the Borrower and (a) PNC and PNC Capital Markets,
LLC, (b) SunTrust and Suntrust Robinson Humphrey, Inc., and (c) BNYM,
respectively.

 

“Fiscal Year” means each period from January 1 to December 31.

 

11

--------------------------------------------------------------------------------


 

“Foreign Bank” means any Bank that is organized under the Laws of a jurisdiction
other than the United States or any State thereof.

 

“Funding Date” means the date on which the Tranche A Loans and Tranche B Loans
are made hereunder, which shall be a Banking Day.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the preparation of the financial statements referred to in Section 5.13
(except for changes concurred in by Borrower’s Accountants).

 

“Good Faith Contest” means the contest of an item if: (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted;
(2) reserves that are adequate based on reasonably foreseeable likely outcomes
are established with respect to the contested item; (3) during the period of
such contest, the enforcement of any contested item is effectively stayed,
delayed or postponed; and (4) the failure to pay or comply with the contested
item during the period of the contest is not likely to result in a Material
Adverse Change.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, central bank,
regulatory body, court or other entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Hazardous Materials” means any pollutant, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.

 

“Increased Amount Date” has the meaning specified in Section 2.15.

 

“Incremental Limit” has the meaning specified  in Section 2.15.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in
(a) above, Other Taxes.

 

“Indemnitee” has the meaning specified  in Section 12.04.

 

“Interest Expense” means, for any period of time, Borrower’s share of the
consolidated interest expense (without deduction of consolidated interest
income, and excluding (x) interest expense on construction loans and (y) other
capitalized interest expense in respect of either construction activity or
construction loans, in any such case under clauses (x) or (y), only until
completion of the relevant construction) of Borrower and its Consolidated
Businesses, including, without limitation or duplication (or, to the extent not
so included, with the addition of), (1) the portion of any rental obligation in
respect of any Capital Lease obligation allocable to interest expense in
accordance with GAAP; (2) the amortization of Debt discounts; (3) any expense,
payments or fees (other than up-front fees) with respect to interest rate swap
or similar agreements;

 

12

--------------------------------------------------------------------------------


 

and (4) the interest expense and items listed in clauses (1) through (3) above
applicable to each of the UJVs multiplied by Borrower’s respective beneficial
interests in the UJVs, in all cases as reflected in Borrower’s Consolidated
Financial Statements.

 

“Interest Period” means, with respect to any LIBOR Loan, the period commencing
on the date the same is advanced, Converted from a Base Rate Loan or Continued,
as the case may be, and ending, as Borrower may select pursuant to Section 2.04,
on the numerically corresponding day in the first, second or third calendar
month thereafter, or, with the consent of all Banks, 7 days or 6 months
thereafter, provided that each such Interest Period which commences on the last
Banking Day of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month.

 

“IRS” means the Internal Revenue Service.

 

“Law” means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, or rule of common law, now or hereafter in effect, and
in each case as amended, and any judicial or administrative order, consent
decree or judgment.

 

“LIBOR Base Rate” means:

 

(a)                                 for any Interest Period with respect to a
LIBOR Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”), as published on the applicable Bloomberg screen page at approximately
11:00 a.m., London time, two Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two Banking Days prior to such date for
Dollar deposits with a term of one month commencing that day; and

 

(c)                                  if the LIBOR Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement;

 

provided that in the event that the above referenced rate does not appear on
such page or service or such page or service shall cease to be available, the
LIBOR Base Rate shall be the rate per annum (carried to the fifth decimal place)
equal to the rate reasonably determined by the Administrative Agent to be the
offered rate on such day on such other page or other service that displays an
average London interbank offered rate for deposits in Dollars (for delivery on a
date two Banking Days later) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Banking Days prior
to the first day of such Interest Period and (y) to the extent any such
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice.

 

“LIBOR Interest Rate” means, for any LIBOR Loan, a rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) determined by Administrative
Agent to be equal to the

 

13

--------------------------------------------------------------------------------


 

quotient of (1) the LIBOR Base Rate for such LIBOR Loan for the Interest Period
therefor divided by (2) one minus the LIBOR Reserve Requirement for such LIBOR
Loan for such Interest Period.

 

“LIBOR Loan” means all or any portion (as the context requires) of any Bank’s
Loan which shall accrue interest at rate(s) determined in relation to LIBOR
Interest Rate(s).

 

“LIBOR Reserve Requirement” means, for any LIBOR Loan, the average maximum rate
at which reserves (including any marginal, supplemental or emergency reserves)
are required to be maintained during the Interest Period for such LIBOR Loan
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding $1,000,000,000 against “Eurocurrency liabilities”
(as such term is used in Regulation D).  Without limiting the effect of the
foregoing, the LIBOR Reserve Requirement shall also reflect any other reserves
required to be maintained by such member banks by reason of any Regulatory
Change against (1) any category of liabilities which includes deposits by
reference to which the LIBOR Base Rate is to be determined as provided in the
definition of “LIBOR Base Rate” in this Section 1.01 or (2) any category of
extensions of credit or other assets which include loans the interest rate on
which is determined on the basis of rates referred to in said definition of
“LIBOR Base Rate”.

 

“Lien” means any mortgage, deed of trust, pledge, negative pledge, security
interest, hypothecation, assignment for collateral purposes, deposit
arrangement, lien (statutory or other), or other security agreement or charge of
any kind or nature whatsoever of any third party (excluding any right of setoff
but including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Law of any jurisdiction to evidence any of
the foregoing and carriers, warehousemen, mechanics and other similar inchoate
liens that have not been insured against in a manner reasonably satisfactory to
Administrative Agent).

 

“Loan” means a Tranche A Loan or a Tranche B Loan made by a Bank pursuant to
Section 2.01 or Section 2.15, as applicable.

 

“Loan Commitment” means, with respect to each Bank, its Tranche A Commitment or
Tranche B Commitment, as applicable.

 

“Loan Documents” means this Agreement, the Notes, the Authorization Letter, the
Solvency Certificate, the Fee Letters and any guaranty executed and delivered
pursuant to clause (y) of the definition of “Unencumbered Assets” in
Section 1.01.

 

“Material Adverse Change” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature, which does or
could reasonably be expected to, on more than an interim basis, either
(1) materially and adversely impair the ability of Borrower and its Consolidated
Businesses, taken as a whole, to fulfill its material obligations under the Loan
Documents or (2) cause a Default or an Event of Default.

 

“Material Affiliates” means the Affiliates of Borrower described on EXHIBIT C,
together with (or excluding) any Affiliates of Borrower which are hereafter from
time to time reasonably determined by Administrative Agent to be material (or no
longer material), upon written notice to Borrower, based on the most recent
Borrower’s Consolidated Financial Statements.

 

14

--------------------------------------------------------------------------------


 

“Maturity Date” means the Tranche A Maturity Date or the Tranche B Maturity
Date, as applicable.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been made by Borrower or any ERISA Affiliate and which
is covered by Title IV of ERISA.

 

“New Bank” has the meaning specified in Section 2.15.

 

“New Note” has the meaning specified in Section 2.15.

 

“Note” has the meaning specified in Section 2.07.

 

“Obligations” means each and every obligation, covenant and agreement of
Borrower, now or hereafter existing, contained in this Agreement, and any of the
other Loan Documents, whether for principal, reimbursement obligations,
interest, fees, expenses, indemnities or otherwise, and any amendments or
supplements thereto, extensions or renewals thereof or replacements therefor,
including but not limited to all indebtedness, obligations and liabilities of
Borrower to Administrative Agent and any Bank now existing or hereafter incurred
under or arising out of or in connection with the Notes, this Agreement, the
other Loan Documents, and any documents or instruments executed in connection
therewith; in each case whether direct or indirect, joint or several, absolute
or contingent, liquidated or unliquidated, now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, and including all indebtedness of
Borrower, under any instrument now or hereafter evidencing or securing any of
the foregoing.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.07).

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” and “Participation” have the respective meanings specified in
Section 12.05.

 

15

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning specified in Section 12.05.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Performing Notes” means mortgage notes and notes receivable which are not more
than 30 days past due or otherwise in default; provided, that, in the case of
mortgage notes and notes receivable that generate cash and non-cash payments,
such mortgage notes and notes receivable shall be treated as Performing Notes
whose value is determined solely by reference to the cash payments and
references to the income generated by the Performing Notes shall include only
the cash payments which have current payments payable in cash.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means any employee benefit or other plan established or maintained, or to
which contributions have been made, by Borrower or any ERISA Affiliate and which
is covered by Title IV of ERISA or to which Section 412 of the Code applies.

 

“PNC” has the meaning specified in the preamble.

 

“Prime Rate” means the variable per annum rate of interest designated from time
to time by the Person serving as the Administrative Agent at its principal
office as its “prime rate” (it being understood that the “prime rate” is a
reference rate for pricing some loans based on various factors and does not
necessarily represent the lowest or best rate being charged to any customer). 
Any change in such prime rate shall take effect at the opening of business on
the day specified in the public announcement of such change.

 

“Pro Rata Share” means, for purposes of this Agreement and with respect to each
Bank, a fraction, the numerator of which is the amount of such Bank’s applicable
Loan Commitment (or after the Funding Date, the amount of such Bank’s
outstanding Loan) and the denominator of which is the total applicable Loan
Commitments of all Banks (or after the Funding Date, the total amount of all
outstanding Loans).

 

“Prohibited Transaction” means any transaction proscribed by Section 406 of
ERISA or Section 4975 of the Code and to which no statutory or administrative
exemption applies.

 

“Ratable Loan Notice” means a notice of (a) a borrowing of Loans, (b) a
Conversion of Loans, or (c) a Continuation of LIBOR Loans, pursuant to
Section 2.04 or Section 2.14, which shall be substantially in the form of
EXHIBIT I or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“Recipient” means the Administrative Agent or any Bank.

 

16

--------------------------------------------------------------------------------


 

“Recourse Debt” means Debt, recourse for the satisfaction of which is not
limited to specified collateral.

 

“Register” has the meaning specified in Section 12.05.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System.

 

“Regulatory Change” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.  Notwithstanding anything herein to the contrary,
(a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. §2615.

 

“Required Banks” means (1) at any time prior to the Funding Date, the Banks
holding at least 51% of the aggregate amount of unused Loan Commitments and
(2) at any time after the Funding Date, the Banks holding at least 51% of the
then aggregate unpaid principal amount of the Loans; provided that the Loan
Commitment of, and the portion of the Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Banks.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and, solely for purposes of notices given pursuant to Article II, any other
officer of the Borrower so designated by any of the foregoing

 

17

--------------------------------------------------------------------------------


 

officers in a notice to the Administrative Agent or any other officer of the
Borrower designated in or pursuant to an agreement between the Borrower and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“Secured Indebtedness” means that portion of Total Outstanding Indebtedness that
is secured by a Lien.

 

“Solvency Certificate” means a certificate in the form of EXHIBIT D, to be
delivered by Borrower pursuant to the terms of this Agreement.

 

“Solvent” means, when used with respect to any Person, that the fair value of
the property of such Person, on a going concern basis, is greater than the total
amount of liabilities (including, without limitation, contingent liabilities) of
such Person.

 

“S&P” means Standard and Poor’s Financial Services LLC, a division of
McGraw-Hill Financial, Inc.

 

“SunTrust” has the meaning specified in the preamble.

 

“Supplemental Note” has the meaning specified in Section 2.15.

 

“Syndication Agents” means, collectively, BNYM and SunTrust.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto. “Total Outstanding
Indebtedness” means, at any time, the sum, without duplication, of
(1) Consolidated Outstanding Indebtedness; (2) Borrower’s Share of UJV Combined
Outstanding Indebtedness; and (3) Contingent Obligations.

 

“Tranche A Commitment” means, with respect to any Bank, the obligation of such
Bank to make Tranche A Loans in the principal amount set forth opposite its name
in Schedule 1 attached hereto and made a part hereof, and “Tranche A
Commitments” means the aggregate principal amount of the Tranche A Commitments
of all the Banks, the initial maximum amount of which shall be $100,000,000.

 

“Tranche A Loan” means any Loan made by the Banks pursuant to
Section 2.01(b) and shall include any incremental Tranche A Loan made pursuant
to Section 2.15, and “Tranche A Loans” means the aggregate principal amount of
the Tranche A Loans of all the Banks.

 

“Tranche A Maturity Date” means February 28, 2022.

 

18

--------------------------------------------------------------------------------


 

“Tranche B Commitment” means, with respect to any Bank, the obligation of such
Bank to make Tranche B Loans in the principal amount set forth opposite its name
in Schedule 1 attached hereto and made a part hereof, and “Tranche B
Commitments” means the aggregate principal amount of the Tranche B Commitments
of all the Banks, the initial maximum amount of which shall be $150,000,000.

 

“Tranche B Loan” means any Loan made by the Banks pursuant to Section 2.01(c),
and shall include any incremental Tranche B Loan made pursuant to Section 2.15
and “Tranche B Loans” means the aggregate principal amount of the Tranche B
Loans of all the Banks.

 

“Tranche B Maturity Date” means February 28, 2024.

 

“UJV Combined Outstanding Indebtedness” means, as of any time, all indebtedness
and liability for borrowed money, secured or unsecured, of the UJV’s, on a
combined basis, including mortgage and other notes payable but excluding any
indebtedness which is margin indebtedness on cash and cash equivalent
securities, all as reflected in the balance sheets of each of the UJVs, prepared
in accordance with GAAP.

 

“UJVs” means the unconsolidated joint ventures (including general and limited
partnerships) in which Borrower owns a beneficial interest and which are
accounted for under the equity method in Borrower’s Consolidated Financial
Statements.

 

“Unencumbered” means, with respect to any asset, that such asset is not, and the
direct or indirect interests of Borrower therein are not, subject to any
negative pledge or Lien to secure all or any portion of Secured Indebtedness.

 

“Unencumbered Asset Value” means, as of the end of any calendar quarter, without
duplication, (1) Unencumbered Wholly-Owned Combined EBITDA for such quarter,
annualized (i.e., multiplied by four (4)), capitalized at a rate of 6.00% per
annum (i.e., divided by 6.00%), plus (2) Unencumbered Non-Wholly-Owned Combined
EBITDA for such quarter, annualized (i.e., multiplied by four (4)), capitalized
at a rate of 6.00% per annum (i.e., divided by 6.00%), plus (3) the aggregate
book value (on a cost basis) of Unencumbered Land and Construction-in-Process
(after taking into account any impairments recognized in Borrower’s financial
statements in the immediately preceding fiscal quarter), plus (4) the aggregate
book value (on a cost basis) of Unencumbered Assets of Borrower and its
Consolidated Business which are Acquisition Assets plus Borrower’s beneficial
interest in the book value (on a cost basis) of Unencumbered Assets of the UJVs
that are Acquisition Assets (and for which Borrower substantially controls the
financing and sale) (after taking into account any impairments recognized in
Borrower’s financial statements in the immediately preceding fiscal quarter),
plus (5) unrestricted Cash and Cash Equivalents of Borrower and its Consolidated
Businesses, as of the end of such quarter, as reflected in Borrower’s
Consolidated Financial Statements, to the extent the same are Unencumbered;
provided that no such unrestricted Cash and Cash Equivalents will be added to
Unencumbered Asset Value if such unrestricted Cash and Cash Equivalents have
been deducted from Unsecured Indebtedness in the calculation of the financial
covenant in Section 8.03, plus (6) the value of all Eligible Cash 1031 Proceeds
resulting from the sale of Unencumbered Assets, to the extent the same are
Unencumbered, plus (7) the value (at the lower of cost or market in accordance
with GAAP) of Performing Notes held by Borrower and its Consolidated Businesses,
to the extent the same are

 

19

--------------------------------------------------------------------------------


 

Unencumbered; provided that the sum of clauses (2), (3) and (7) above shall not
exceed 30% of Unencumbered Asset Value.

 

“Unencumbered Assets” are income-producing assets, reflected on Borrower’s
Consolidated Financing Statements, owned (in whole or in part), directly or
indirectly by Borrower which (1) are Unencumbered and (2) have been improved by
buildings or other improvements that have been issued a certificate of occupancy
(or its equivalent) and are fully operational.  Notwithstanding the foregoing,
if an asset that would otherwise qualify as an Unencumbered Asset is owned by a
Consolidated Business that has any Recourse Debt, such asset shall not
constitute, and may not be treated as, an Unencumbered Asset unless and until
the earlier to occur of (x) such Recourse Debt has been repaid in full in cash
and all loan documents evidencing such Recourse Debt have been terminated and
(y) such Consolidated Business executes and delivers to the Administrative
Agent, for the benefit of the Administrative Agent and the Banks, a guaranty of
the Obligations in substantially the form of EXHIBIT G attached hereto.

 

“Unencumbered Land and Construction-in-Process” means all land held for future
development and Construction-in-Process reflected on Borrower’s Consolidated
Financial Statements, which are wholly-owned, directly or indirectly, by
Borrower and are Unencumbered.

 

“Unencumbered Non-Wholly-Owned Combined EBITDA” means that portion of Combined
EBITDA attributable to Unencumbered Assets that are not Unencumbered
Wholly-Owned Assets but for which the Borrower substantially controls the sale
or financing of such Unencumbered Asset (assuming general and administrative
expense is allocated proportionately to Unencumbered Assets).

 

“Unencumbered Wholly-Owned Assets” means Unencumbered Assets which are
Wholly-Owned Assets.

 

“Unencumbered Wholly-Owned Combined EBITDA” means that portion of Combined
EBITDA attributable to Unencumbered Wholly-Owned Assets (assuming general and
administrative expense is allocated proportionately to Unencumbered Wholly-Owned
Assets).

 

“Unsecured Indebtedness” means that portion of Total Outstanding Indebtedness
that is not secured by a Lien.

 

“Unsecured Interest Expense” means that portion of Interest Expense relating to
Unsecured Indebtedness.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Wholly-Owned Assets” means income-producing assets, which are reflected on
Borrower’s Consolidated Financial Statements, and are wholly-owned, directly or
indirectly, by Borrower.

 

20

--------------------------------------------------------------------------------


 

Section 1.02         Accounting Terms.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, and all financial data
required to be delivered hereunder shall be prepared in accordance with GAAP;
provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Banks request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until  such
notice shall have been withdrawn or such provision shall have been amended in
accordance herewith.

 

Section 1.03         Computation of Time Periods.  Except as otherwise provided
herein, in this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and words “to” and “until” each means “to but excluding”.

 

Section 1.04         Rules of Construction.  Except as provided otherwise, when
used in this Agreement (1) “or” is not exclusive; (2) a reference to a Law
includes any amendment, modification or supplement to, or replacement of, such
Law; (3) a reference to a Person includes its permitted successors and permitted
assigns; (4) all terms used in the singular shall have a correlative meaning
when used in the plural and vice versa; (5) a reference to an agreement,
instrument or document shall include such agreement, instrument or document as
the same may be amended, modified or supplemented from time to time in
accordance with its terms and as permitted by the Loan Documents; (6) all
references to Articles, Sections or Exhibits shall be to Articles, Sections and
Exhibits of this Agreement unless otherwise indicated; (7) “hereunder”,
“herein”, “hereof” and the like refer to this Agreement as a whole; and (8) all
Exhibits to this Agreement shall be incorporated into this Agreement.

 

ARTICLE II

 

THE LOANS

 

Section 2.01         Loans; Purpose.

 

(a)           Subject to the terms and conditions of this Agreement, the Banks
agree to make loans to Borrower as provided in this Article II.

 

(b)           Tranche A Loans.  Each of the Banks with a Tranche A Commitment
hereby severally and not jointly agrees during the Availability Period to make a
term loan in a single draw in Dollars to Borrower on the Funding Date (each such
loan by a Bank, a “Tranche A Loan”) in an amount up to its Tranche A
Commitment.  The Tranche A Commitments shall expire at 5:00 p.m. (New York time)
on the earlier of the Funding Date (immediately following the funding of the
Loans hereunder on such date) or the Commitment Expiry Date; provided, however,
the Tranche A Commitment shall not terminate for any Defaulting Lender who has
failed to fund a borrowing as and when

 

21

--------------------------------------------------------------------------------


 

required under the terms of this Agreement.  Notwithstanding the foregoing, any
incremental Tranche A Loans shall be made in accordance with Section 2.15.

 

(c)           Tranche B Loans.  Each of the Banks with a Tranche B Commitment
hereby severally and not jointly agrees during the Availability Period to make a
term loan in a single draw in Dollars to Borrower on the Funding Date (each such
loan by a Bank, a “Tranche B Loan”) in an amount up to its Tranche B
Commitment.  The Tranche B Commitments shall expire at 5:00 p.m. (New York time)
on the earlier of the Funding Date (immediately following the funding of the
Loans hereunder on such date) or the Commitment Expiry Date; provided, however,
the Tranche B Commitment shall not terminate for any Defaulting Lender who has
failed to fund a borrowing as and when required under the terms of this
Agreement.  Notwithstanding the foregoing, any incremental Tranche B Loans shall
be made in accordance with Section 2.15.

 

(d)           The obligations of the Banks under this Agreement are several, and
no Bank shall be responsible for the failure of any other Bank to make any
advance of a Loan to be made by such other Bank.  However, the failure of any
Bank to make any advance of the Loan to be made by it hereunder on the date
specified therefor shall not relieve any other Bank of its obligation to make
any advance of its Loan specified hereby to be made on such date.

 

(e)           Borrower shall use the proceeds of the Loans for general capital
and working capital requirements of Borrower and its Consolidated Businesses and
UJVs (which shall include, but not be limited to, Acquisitions and/or costs
incurred in connection with the development, construction or reconstruction of
multi-family real estate properties).  In no event shall proceeds of the Loans
be used directly or indirectly, for purchasing or carrying margin stock (within
the meaning of Regulation U) or in a manner that would violate Regulation T,
Regulation U, or Regulation X or in connection with a hostile acquisition.

 

Section 2.02         [Reserved].

 

Section 2.03         Procedures for Advances.  In the case of an advance of the
Loans hereunder on the Funding Date or any Increased Amount Date, Borrower shall
submit to Administrative Agent an irrevocable request for such advance by
(A) telephone, or (B) a Ratable Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent of a
Ratable Loan Notice.  Each Ratable Loan Notice shall state the amount requested
and certify the purpose, in general terms, for which such advance is to be used,
no later than 11:00 a.m. (New York time) on the date, (x) in the case of
advances of Base Rate Loans, which is the same Banking Day as the advance is to
be made, and (y), in the case of advances of LIBOR Loans, which is three
(3) Banking Days, prior to the date the advance is to be made; provided,
however, that if the Borrower wishes to request a borrowing of LIBOR Loans
having an Interest Period other than one, two or three months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. four Banking Days
prior to the requested date of such borrowing, Conversion or Continuation,
whereupon the Administrative Agent shall give prompt notice to the Banks of such
request and determine whether the requested Interest Period is acceptable to all
of them.  If Borrower so requests an Interest Period other than one, two or
three months in duration, not later

 

22

--------------------------------------------------------------------------------


 

than 11:00 a.m., three Banking Days before the requested date of such borrowing,
Conversion or Continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Banks. Administrative Agent, on the Banking Day
of its receipt and approval of the request for advance, will so notify the Banks
either by telephone or by facsimile.  Not later than 11:00 a.m. (New York time)
(or 2:00 p.m. (New York time) in the case of Base Rate Loans) on the date of
each advance, each Bank shall, through its Applicable Lending Office and subject
to the conditions of this Agreement, make the amount to be advanced by it on
such day available to Administrative Agent, at Administrative Agent’s Office and
in immediately available funds for the account of Borrower.  The amount of the
advance requested by the Borrower (or, if less, the portion of such requested
amount that shall have been paid to the Administrative Agent by the Banks in
accordance with the terms hereof) shall, subject to the conditions of this
Agreement, be made available to Borrower, in immediately available funds, by
Administrative Agent’s crediting an account of Borrower designated by Borrower
and maintained with Administrative Agent at Administrative Agent’s Office.

 

Section 2.04         Interest Periods; Renewals.  In the case of the LIBOR
Loans, Borrower shall select an Interest Period of any duration in accordance
with the definition of Interest Period in Section 1.01, subject to the following
limitations: (1) no Interest Period may extend beyond the Tranche A Maturity
Date or Tranche B Maturity Date, as applicable; and (2) if an Interest Period
would end on a day which is not a Banking Day, such Interest Period shall be
extended to the next Banking Day, unless such Banking Day would fall in the next
calendar month, in which event such Interest Period shall end on the immediately
preceding Banking Day.  Only an aggregate of six (6) discrete segments of a
Bank’s Loans bearing interest at a LIBOR Interest Rate, for a designated
Interest Period, pursuant to a particular Election, Conversion or Continuation,
may be outstanding at any one time (each such segment of each Bank’s Loans
corresponding to a proportionate segment of each of the other Banks’ Loans). 
Upon notice to Administrative Agent as provided in Section 2.13, Borrower may
Continue any LIBOR Loan on the last day of the Interest Period of the same or
different duration in accordance with the limitations provided above.  If
Borrower shall fail to give notice to Administrative Agent of such a
Continuation, such LIBOR Loan shall automatically become a LIBOR Loan with an
Interest Period of one (1) month on the last day of the current Interest
Period.  Administrative Agent shall notify each of the Banks, either by
telephone or by facsimile, at least two (2) Banking Days prior to the
termination of the Interest Period in question in the event of such failure by
Borrower to give such notice of Continuation.

 

Section 2.05         Interest.  Borrower shall pay interest to Administrative
Agent for the account of the applicable Bank on the outstanding and unpaid
principal amount of the Loans, at a rate per annum as follows: (1) for Base Rate
Loans at a rate equal to the Base Rate plus the Applicable Margin and (2) for
LIBOR Loans at a rate equal to the applicable LIBOR Interest Rate plus the
Applicable Margin.  Any principal amount not paid when due (when scheduled, at
acceleration or otherwise) shall bear interest thereafter, payable on demand, at
the Default Rate.

 

The interest rate on Base Rate Loans shall change when the Base Rate changes. 
Interest on Base Rate Loans and LIBOR Loans shall not exceed the maximum amount
permitted under applicable Law.  Interest shall be calculated for the actual
number of days elapsed on the basis of three hundred sixty (360) days.

 

23

--------------------------------------------------------------------------------


 

Accrued interest shall be due and payable in arrears upon and with respect to
any payment or prepayment of principal and, (x) in the case of Base Rate Loans,
on the first Banking Day of each calendar month, and (y) in the case of LIBOR
Loans, at the expiration of the Interest Period applicable thereto and if the
Interest Period for such LIBOR Loan exceeds three months, each other date that
falls every three months after the beginning of such Interest Period; provided,
however, that interest accruing at the Default Rate shall be due and payable on
demand.

 

Section 2.06         Fees.

 

(a)           Borrower agrees to pay to the Administrative Agent for the account
of each Bank a ticking fee, which shall accrue at the rate of 0.20% per annum on
the daily amount of the unused Commitment of such Lender during the period from
and including the Effective Date to the earlier of the Funding Date and the
Commitment Expiry Date.  Accrued ticking fees shall be payable on the earlier of
the Funding Date and the Commitment Expiry Date.  All ticking fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
ticking fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

 

(b)           In addition to the obligations set forth in clause (a) above,
Borrower agrees to pay to and for the accounts of the parties specified therein,
the fees provided for in the Fee Letters.

 

Section 2.07         Notes.  At the request of such Bank, each Tranche A Loan
and Tranche B Loan made by a Bank under this Agreement shall be evidenced by,
and repaid with interest in accordance with, a separate promissory note of
Borrower in the form of EXHIBIT B duly completed and executed by Borrower, in
the principal amount equal to such Bank’s Loan Commitment, payable to such Bank
for the account of its Applicable Lending Office (each such note, as the same
may hereafter be amended, modified, extended, severed, assigned, renewed or
restated from time to time, including any new or substitute notes pursuant to
Section 2.15, 3.07 or 12.05, a “Note”).  The Notes shall mature, and all
outstanding principal and accrued interest and other sums thereunder shall be
paid in full, on the applicable Maturity Date, as the same may be accelerated. 
Each Bank is hereby authorized by Borrower to endorse on the schedule attached
to each Note held by it, the amount of each advance and each payment of
principal received by such Bank for the account of its Applicable Lending
Office(s) on account of such Loan, which endorsement shall, in the absence of
manifest error, be conclusive as to the outstanding balance of such Loan made by
such Bank.  The failure by Administrative Agent or any Bank to make such
notations with respect to the Loans or each advance or payment shall not limit
or otherwise affect the obligations of Borrower under this Agreement or the
Notes.  In case of any loss, theft, destruction or mutilation of any Bank’s
Note, Borrower shall, upon its receipt of an affidavit of an officer of such
Bank as to such loss, theft, destruction or mutilation and an appropriate
indemnification, execute and deliver a replacement Note to such Bank in the same
principal amount and otherwise of like tenor as the lost, stolen, destroyed or
mutilated Note.

 

24

--------------------------------------------------------------------------------


 

Section 2.08         Repayments; Prepayments.

 

(a)           Borrower promises to pay on the Tranche A Maturity Date, and there
shall become absolutely due and payable on the Tranche A Maturity Date, all of
the Tranche A Loans outstanding on such date, together with any and all accrued
and unpaid interest thereon.  Borrower promises to pay on the Tranche B Maturity
Date, and there shall become absolutely due and payable on the Tranche B
Maturity Date, all of the Tranche B Loans outstanding on such date, together
with any and all accrued and unpaid interest thereon.

 

(b)           If Borrower prepays the Tranche B Loans after the Closing Date and
prior to the first anniversary of the Closing Date, Borrower shall pay a
prepayment premium equal to 2% of the principal amount of such Tranche B Loans
that are prepaid.  If Borrower prepays the Tranche B Loans on or after the first
anniversary of the Closing Date and prior to the second anniversary of the
Closing Date, Borrower shall pay a prepayment premium equal to 1% of the
principal amount of the Tranche B Loans that are prepaid.

 

(c)           Except as set forth in clause (b) above, without prepayment
premium or penalty, but subject to Section 3.05, Borrower may, upon at least one
(1) Banking Day’s notice to Administrative Agent in the case of the Base Rate
Loans, and at least three (3) Banking Days’ notice to Administrative Agent (who
shall provide such notice, promptly upon receipt, to each of the Banks) in the
case of LIBOR Loans, prepay the Loans, provided that (1) any partial prepayment
under this Section shall be in integral multiples of $500,000; (2) a LIBOR Loan
may be prepaid at any time, subject, however, to the provisions of Section 3.05;
(3) each prepayment under this Section shall include all interest accrued on the
amount of principal prepaid through the date of prepayment and (4) each
prepayment under this Section shall be applied to the Tranche A Loans and the
Tranche B Loans as elected by Borrower.

 

(d)           Any Loans that are repaid or prepaid may not be reborrowed.

 

Section 2.09         [Reserved].

 

Section 2.10         Method of Payment.  Borrower shall make each payment under
this Agreement and under the Notes not later than 11:00 a.m. (New York time) on
the date when due in Dollars to Administrative Agent at Administrative Agent’s
Office in immediately available funds.  Administrative Agent will thereafter, on
the day of its receipt of each such payment, cause to be distributed to each
Bank (1) such Bank’s appropriate share determined pursuant to Section 10.15 of
the payments of principal and interest in like funds for the account of such
Bank’s Applicable Lending Office; and (2) fees payable to such Bank in
accordance with the terms of this Agreement.  In the event Administrative Agent
fails to pay funds received from Borrower to the Banks on the date on which
Borrower is credited with payment, Administrative Agent shall pay interest on
such amounts at the Federal Funds Rate until such payment to the Banks is made. 
Borrower hereby authorizes Administrative Agent and the Banks, if and to the
extent payment by Borrower is not made when due under this Agreement or under
the Notes, to charge from time to time against any account Borrower maintains
with Administrative Agent or any Bank any amount so due to Administrative Agent
and/or the Banks.  Except to the extent provided in this Agreement, whenever any
payment to be made under this Agreement or under the Notes is due on any day
other than a Banking Day, such payment shall be made on the next succeeding
Banking Day, and

 

25

--------------------------------------------------------------------------------


 

such extension of time shall in such case be included in the computation of the
payment of interest and other fees, as the case may be.

 

Section 2.11         Elections, Conversions or Continuation of Loans.  Subject
to the provisions of Article III and Sections 2.04 and 2.12, Borrower shall have
the right to Elect to have all or a portion of any advance of the Loans be LIBOR
Loans, to Convert Base Rate Loans into LIBOR Loans, to Convert LIBOR Loans into
Base Rate Loans, or to Continue LIBOR Loans as LIBOR Loans, at any time or from
time to time, provided that (1) Borrower shall give Administrative Agent notice
of each such Election, Conversion or Continuation as provided in Section 2.13;
and (2) a LIBOR Loan may be Converted or Continued only on the last day of the
applicable Interest Period for such LIBOR Loan.  Except as otherwise provided in
this Agreement, each Election, Continuation and Conversion shall be applicable
to each Bank’s Loan in accordance with its Pro Rata Share.

 

Section 2.12         Minimum Amounts.  With respect to the Loans (or any portion
thereof), each Election and each Conversion shall be in an amount at least equal
to $1,000,000 and in integral multiples of $500,000.

 

Section 2.13         Certain Notices Regarding Elections, Conversions and
Continuations of Loans.  Notices by Borrower to Administrative Agent of
Elections, Conversions and Continuations of LIBOR Loans shall be irrevocable,
may be given by (A) telephone, or (B) a Ratable Loan Notice (provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Ratable Loan Notice) and shall be effective only if
received by Administrative Agent not later than 10:30 a.m. (New York time) on
the number of Banking Days prior to the date of the relevant Election,
Conversion or Continuation specified below:

 

 

 

Number of Banking Days Prior Notice

Conversions into Base Rate Loans

 

one (1)

 

 

 

Elections of, Conversions into or Continuations as, LIBOR Loans

 

three (3)

 

; provided, however, that (x) notwithstanding the foregoing, advances of Loans
shall be governed by Section 2.04 and (y) if the Borrower wishes to request
Conversion or Continuation of LIBOR Loans having an Interest Period other than
one, two or three months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Banking Days prior to the requested date of such
borrowing, Conversion or Continuation, whereupon the Administrative Agent shall
give prompt notice to the Banks of such request and determine whether the
requested Interest Period is acceptable to all of them.  If Borrower so requests
an Interest Period other than one, two or three months in duration, not later
than 11:00 a.m., three Banking Days before the requested date of such borrowing,
Conversion or Continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Banks.  Promptly following its receipt of any
such notice, and no later than the close of business on the Banking Day of such
receipt, Administrative Agent shall so advise the Banks either by telephone or
by facsimile.  Each such notice of Election shall specify the portion of the
amount of

 

26

--------------------------------------------------------------------------------


 

the advance that is to be LIBOR Loans (subject to Section 2.12) and the duration
of the Interest Period applicable thereto (subject to Section 2.04); each such
notice of Conversion shall specify the LIBOR Loans or Base Rate Loans to be
Converted; and each such notice of Conversion or Continuation shall specify the
date of Conversion or Continuation (which shall be a Banking Day), the amount
thereof (subject to Section 2.12) and the duration of the Interest Period
applicable thereto (subject to Section 2.04).  In the event that Borrower fails
to Elect to have any portion of an advance of the Loans be LIBOR Loans, the
entire amount of such advance shall constitute Base Rate Loans.  In the event
that Borrower fails to Continue LIBOR Loans within the time period and as
otherwise provided in this Section, such LIBOR Loans will automatically become
LIBOR Loans with an Interest Period of one (1) month on the last day of the then
current applicable Interest Period for such LIBOR Loans.  Administrative Agent
shall notify each of the Banks, either by telephone or by facsimile, at least
two (2) Banking Days prior to the termination of the Interest Period in question
in the event of such failure by Borrower.

 

Section 2.14         Late Payment Premium.  Borrower shall, at Administrative
Agent’s option (or if directed by the Required Banks) and upon notice to
Borrower, pay to Administrative Agent for the account of the Banks a late
payment premium in the amount of 4% of any payments of interest under the Loans
made more than ten (10) days after the due date thereof, which shall be due with
any such late payment.

 

Section 2.15         Incremental Term Loans

 

(a)           Borrower may, by written notice to the Banks during the period
from the Closing Date to the date that is six-months prior to the Tranche A
Maturity Date (with respect to an increase in the Tranche A Loan) or during the
period from the Closing Date to the date that is six-months prior the Tranche B
Maturity Date (with respect to an increase in the Tranche B Loan), request
incremental Loan Commitments in an amount not to exceed the aggregate amount of
$250,000,000 (the “Incremental Limit”) (such that the aggregate amount of all
initial Loans and incremental Loans made hereunder shall not exceed
$500,000,000) from any additional lender or any existing Bank willing in its
sole discretion to provide such incremental Loans to the Borrower.

 

(b)           In connection with increases to the Loan Commitments of any or all
of the Banks as provided in paragraph (a) above, Borrower shall, at the request
of the applicable Bank, execute supplemental Notes (a “Supplemental Note”)
evidencing such increases, as well as such other confirmatory modifications to
this Agreement as Administrative Agent shall reasonably request.  In connection
with the addition of lender(s) pursuant to paragraph (a) above (each, a “New
Bank”), (i) Borrower, Administrative Agent and each New Bank shall execute an
Acceptance Letter in the form of EXHIBIT F, (ii) if the New Bank so requests
Borrower shall execute a Note to each New Bank in the amount of the New Bank’s
Loan Commitment (a “New Note”) and (iii) Borrower and Administrative Agent (with
the consent of only the New Banks and those Banks increasing their Loan
Commitments) shall execute such confirmatory modifications to this Agreement as
Administrative Agent shall reasonably request, whereupon the New Bank shall
become, and have the rights and obligations of, a “Bank”, with a Loan Commitment
in the amount set forth in such Acceptance Letter.  The Banks shall have no
right of approval with respect to a New Bank’s becoming a Bank or the amount of
its Loan Commitment, provided, however, that

 

27

--------------------------------------------------------------------------------


 

Administrative Agent and the Borrower shall have such right of approval, not to
be unreasonably withheld, unless such New Bank is a Bank or an Affiliate of a
Bank.  Each Supplemental Note and New Note shall constitute “Notes” for all
purposes of this Agreement.

 

(c)           Borrower’s notice under this Section 2.15 shall set forth:

 

(i) the amount of the incremental Loan Commitments being requested, which must
be at least $50,000,000;

 

(ii) whether such increase is to the Tranche A Commitment or to the Tranche B
Commitment;

 

(iii) the identity of the proposed incremental Bank(s); and

 

(iv) the date on which such incremental Loan Commitments are requested to become
effective (the “Increased Amount Date”), which shall be a date not less than ten
(10) Banking Days, nor more than thirty (30) Banking Days after the date on
which such notice is delivered to the Banks.

 

(d)           Upon receipt of such notice, Administrative Agent shall promptly
send a copy of such notice to each Bank.

 

(e)           Notwithstanding the foregoing, no incremental Loan Commitment
shall become effective under this Section 2.15 and no incremental Loans shall be
made unless:

 

(i) on the date of such effectiveness, the conditions set forth in Section 4.02
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a financial officer
of Borrower;

 

(ii) the Administrative Agent shall have received new Note(s), customary legal
opinions, board resolutions and other customary closing certificates and
documentation as required by the relevant amendment or other documentation and,
to the extent required by the Administrative Agent, consistent with those
delivered on the Effective Date under Section 4.01 and such additional customary
documents and filings as the Administrative Agent may reasonably require; and

 

(iii) Borrower shall be in pro forma compliance with the covenants set forth in
Article VIII after giving effect to such incremental Loan Commitments, the Loans
to be made thereunder and the application of the proceeds therefrom as if made
and applied on such date.

 

(f)            The terms and provisions of the new Loans and new Loan
Commitments shall be identical to the applicable existing Loans; provided that,
the fees payable by the Borrower upon any increase of the Loan Commitments shall
be agreed upon by the Borrower, the Administrative Agent, the New Banks and
those existing Banks increasing

 

28

--------------------------------------------------------------------------------


 

their Loan Commitments.  This Agreement shall be amended by the Administrative
Agent, Borrower, the New Banks and those existing Banks increasing their Loan
Commitments (but without the consent of any other Banks) to the extent (but only
to the extent) necessary to reflect the existence and terms of the applicable
incremental Loan Commitments and incremental Loans, and fees associated
therewith.

 

(g)           Nothing in this Section 2.15 shall constitute or be deemed to
constitute an agreement or commitment by any Bank to increase its Loans or Loan
Commitment hereunder.

 

Section 2.16         Defaulting Lenders.  (a) Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Bank becomes a
Defaulting Lender, then, until such time as that Bank is no longer a Defaulting
Lender, to the extent permitted by applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 12.02.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 12.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:

 

first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder;

 

second, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

 

third, to the payment of any amounts owing to the Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Bank against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement;

 

fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and

 

fifth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

 

29

--------------------------------------------------------------------------------


 

provided that if (x) such payment is a payment of the principal amount of any
Loans in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by that Defaulting Lender, and each Bank
irrevocably consents thereto.

 

(b)  Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Bank will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other Banks
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Banks in
accordance with their Pro Rata Shares, whereupon that Bank will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Bank was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Bank will constitute a waiver or release of any claim
of any party hereunder arising from that Bank’s having been a Defaulting Lender.

 

ARTICLE III

 

YIELD PROTECTION; ILLEGALITY, ETC.

 

Section 3.01                            Additional Costs.  Borrower shall pay
directly to each Bank from time to time on demand such amounts as such Bank may
determine to be necessary to compensate it for any increased costs incurred by
it which are attributable to its making or maintaining a LIBOR Loan, or its
obligation to make or maintain a LIBOR Loan, or its obligation to Convert a Base
Rate Loan to a LIBOR Loan hereunder, or any reduction in any amount receivable
by such Bank hereunder in respect of its LIBOR Loan or such obligations (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), in each case resulting from any Regulatory Change which:

 

(1)                                 subjects any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(2)                                 (other than to the extent the LIBOR Reserve
Requirement is taken into account in determining the LIBOR Rate at the
commencement of the applicable Interest Period) imposes or modifies any reserve,
special deposit, compulsory loan,

 

30

--------------------------------------------------------------------------------


 

deposit insurance or assessment, minimum capital, capital ratio or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Bank (including any LIBOR Loan or
any deposits referred to in the definition of “LIBOR Interest Rate” in
Section 1.01), or any commitment of such Bank (including such Bank’s Loan
Commitment hereunder); or

 

(3)                                 imposes any other condition affecting this
Agreement, the Loans or the Notes (or any of such extensions of credit or
liabilities or the London interbank market).

 

Without limiting the effect of the provisions of the first paragraph of this
Section, in the event that, by reason of any Regulatory Change, any Bank either
(1) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits of other liabilities of such Bank
which includes deposits by reference to which the LIBOR Interest Rate is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Bank which includes loans based on the LIBOR Interest
Rate or (2) becomes subject to restrictions on the amount of such a category of
liabilities or assets which it may hold, then, if such Bank so elects by notice
to Borrower (with a copy to Administrative Agent), the obligation of such Bank
to permit Elections of, to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended (in which case the provisions of Section 3.04 shall be
applicable) until such Regulatory Change ceases to be in effect.

 

Determinations and allocations by a Bank for purposes of this Section of the
effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.

 

Section 3.02                            Limitation on Types of Loans.  Anything
herein to the contrary notwithstanding, if, on or prior to the determination of
the LIBOR Interest Rate for any Interest Period:

 

(1)                                 Administrative Agent reasonably determines
(which determination shall be conclusive), and provides Borrower, in writing,
with reasonable detail supporting such determination, that quotations of
interest rates for the relevant deposits referred to in the definition of “LIBOR
Interest Rate” in Section 1.01 are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
the LIBOR Loans (or the LIBOR Base Rate used in the calculation of the Base
Rate) as provided in this Agreement; or

 

(2)                                 a Bank reasonably determines (which
determination shall be conclusive), and provides Borrower, in writing, with
reasonable detail supporting such determination, and promptly notifies
Administrative Agent that the relevant rates of interest referred to in the
definition of “LIBOR Interest Rate” in Section 1.01 upon the basis of which the
rate of interest for LIBOR Loans for such Interest

 

31

--------------------------------------------------------------------------------


 

Period is to be determined do not adequately cover the cost to such Bank of
making or maintaining such LIBOR Loan for such Interest Period;

 

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, the Banks (or, in the case of the
circumstances described in clause (2) above, the affected Bank) shall be under
no obligation to permit Elections of LIBOR Loans, to Convert Base Rate Loans
into LIBOR Loans or to Continue LIBOR Loans and Borrower shall, on the last
day(s) of the then current Interest Period(s) for the affected outstanding LIBOR
Loans, either (x) prepay the affected LIBOR Loans or (y) Convert the affected
LIBOR Loans into Base Rate Loans in accordance with Section 2.11.  In addition,
in the event of a determination described in the preceding sentence with respect
to the LIBOR Base Rate component of the Base Rate, the utilization of the LIBOR
Base Rate in determining Base Rate shall be suspended.

 

Section 3.03                            Illegality.  Notwithstanding any other
provision of this Agreement, in the event that it becomes unlawful for any Bank
or its Applicable Lending Office to honor its obligation to make or maintain a
LIBOR Loan hereunder, to allow Elections or Continuations of a LIBOR Loan or to
Convert a Base Rate Loan into a LIBOR Loan, then such Bank shall promptly notify
Administrative Agent and Borrower thereof and such Bank’s obligation to make or
maintain a LIBOR Loan, or to permit Elections of, to Continue, or to Convert its
Base Rate Loan into, a LIBOR Loan shall be suspended (in which case the
provisions of Section 3.04 shall be applicable) until such time as such Bank may
again make and maintain a LIBOR Loan.  In addition, if such notice from a Bank
asserts the illegality of such Bank making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the LIBOR Base Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Bank shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Base Rate component of the
Base Rate, in each case until such Bank notifies the Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist.

 

Section 3.04                            Treatment of Affected Loans.  If the
obligations of any Bank to make or maintain a LIBOR Loan, or to permit an
Election of a LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base
Rate Loan into a LIBOR Loan, are suspended pursuant to Sections 3.01 or 3.03
(each LIBOR Loan so affected being herein called an “Affected Loan”), such
Bank’s Affected Loan shall be automatically Converted into a Base Rate Loan on
the last day of the then current Interest Period for the Affected Loan (or, in
the case of a Conversion (or conversion) required by Sections 3.01 or 3.03, on
such earlier date as such Bank may specify to Borrower).

 

To the extent that such Bank’s Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank’s Affected Loan shall be applied
instead to its Base Rate Loan and such Bank shall have no obligation to Convert
its Base Rate Loan into a LIBOR Loan.

 

Section 3.05                            Certain Compensation.  Other than in
connection with a Conversion of an Affected Loan, Borrower shall pay to
Administrative Agent for the account of the applicable Bank, upon the request of
such Bank through Administrative Agent which request includes a calculation of
the amount(s) due, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Bank) to compensate it for any non-administrative,
actual loss, cost or expense which such Bank reasonably determines is
attributable to:

 

32

--------------------------------------------------------------------------------


 

(1)                                 any payment or prepayment of a LIBOR Loan
made by such Bank, or any Conversion or Continuation of a LIBOR Loan made by
such Bank, in any such case on a date other than the last day of an applicable
Interest Period, whether by reason of acceleration or otherwise; or

 

(2)                                 any failure by Borrower for any reason to
Convert a Base Rate Loan or a LIBOR Loan or Continue a LIBOR Loan to be
Converted or Continued by such Bank on the date specified therefor in the
relevant notice under Section 2.13; or

 

(3)                                 any failure by Borrower to borrow (or to
qualify for a borrowing of) a LIBOR Loan which would otherwise be made hereunder
on the date specified in the relevant Election notice under Section 2.13.

 

Without limiting the foregoing, such compensation shall include any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after the date of such payment,
prepayment, Conversion or Continuation (or failure to Convert, Continue or
borrow).  A determination of any Bank as to the amounts payable pursuant to this
Section shall be conclusive absent manifest error.  No Bank shall make any
request pursuant to this Section 3.05 unless such amounts due to, and costs
incurred by, such Bank are equal to or greater than $100.

 

Section 3.06                            Capital or Liquidity Adequacy.  If any
Bank shall have determined that, after the date hereof, any Regulatory Change
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on capital of such Bank (or its Parent) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, within fifteen (15) days after demand by such Bank (with a copy to
Administrative Agent), Borrower shall pay to such Bank such additional amount or
amounts as will compensate such Bank (or its Parent) for such reduction.  A
certificate of any Bank claiming compensation under this Section, setting forth
in reasonable detail the basis therefor, shall be conclusive absent manifest
error.

 

Section 3.07                            Substitution of Banks.  If any Bank (an
“Affected Bank”) (1) makes demand upon Borrower for (or if Borrower is otherwise
required to pay) Additional Costs pursuant to Section 3.01 or additional amounts
under Section 3.06 or (2) is unable to make or maintain a LIBOR Loan as a result
of a condition described in Section 3.03 or clause (2) of Section 3.02, or
(3) if Borrower is required to pay any Indemnified Taxes or additional amounts
to any Bank or any Governmental Authority for the account of any Bank pursuant
to Section 3.10, or (4) becomes a Defaulting Lender, Borrower may, within ninety
(90) days of receipt of such demand or notice (or the occurrence of such other
event causing Borrower to be required to pay Additional Costs or causing said
Section 3.03 or clause (2) of Section 3.02 to be applicable) or such Bank
becoming a Defaulting Lender, as the case may be, give written notice (a
“Replacement Notice”) to Administrative Agent and to each Bank of Borrower’s
intention either (x) to prepay in full the Affected Bank’s Note(s) and to
terminate the Affected Bank’s entire Loan Commitment or (y) to replace the
Affected Bank with another financial institution (the “Replacement Bank”)
designated in such Replacement Notice.  In the event Borrower opts to give the
notice provided for in clause

 

33

--------------------------------------------------------------------------------


 

(x) above, and if the Affected Bank shall not agree within thirty (30) days of
its receipt thereof to waive the payment of the Additional Costs in question or
the effect of the circumstances described in Section 3.03 or clause (2) of
Section 3.02, if applicable, then, so long as no Default or Event of Default
shall exist, Borrower may terminate the Affected Bank’s entire Loan Commitment,
provided that in connection therewith it pays to the Affected Bank all
outstanding principal and accrued and unpaid interest under the Affected Bank’s
Note(s), together with all other amounts, if any, due from Borrower to the
Affected Bank, including all amounts properly demanded and unreimbursed under
Sections 3.01 and 3.05.

 

In the event Borrower opts to give the notice provided for in clause (y) above,
and if (i) Administrative Agent shall, within thirty (30) days of its receipt of
the Replacement Notice, notify Borrower and each Bank in writing that the
Replacement Bank is reasonably satisfactory to Administrative Agent and (ii) the
Affected Bank shall not, prior to the end of such thirty (30)-day period, agree
to waive the payment of the Additional Costs in question or the effect of the
circumstances described in Section 3.03 or clause (2) of Section 3.02, if
applicable, then the Affected Bank shall, so long as no Default or Event of
Default shall exist, assign its Note(s) and all of its rights and obligations
under this Agreement to the Replacement Bank, and the Replacement Bank shall
assume all of the Affected Bank’s rights and obligations, pursuant to an
agreement, substantially in the form of an Assignment and Acceptance, executed
by the Affected Bank and the Replacement Bank.  In connection with such
assignment and assumption, the Replacement Bank shall pay to the Affected Bank
an amount equal to the outstanding principal amount under the Affected Bank’s
Note(s) plus all interest accrued thereon, plus all other amounts, if any (other
than the Additional Costs in question), then due and payable to the Affected
Bank; provided, however, that prior to or simultaneously with any such
assignment and assumption, Borrower shall have paid to such Affected Bank all
amounts properly demanded and unreimbursed under Sections 3.01 and 3.05.  Upon
the effective date of such assignment and assumption, the Replacement Bank shall
become a Bank party to this Agreement and shall have all the rights and
obligations of a Bank as set forth in such Assignment and Acceptance, and the
Affected Bank shall be released from its obligations hereunder, and no further
consent or action by any party shall be required.  Upon the consummation of any
assignment pursuant to this Section, a substitute Note shall be issued to the
Replacement Bank by Borrower, in exchange for the return of the Affected Bank’s
Note.  The obligations evidenced by such substitute note shall constitute
“Obligations” for all purposes of this Agreement and the other Loan Documents. 
In connection with Borrower’s execution of substitute notes as aforesaid,
Borrower shall deliver to Administrative Agent evidence, satisfactory to
Administrative Agent, of all requisite corporate action to authorize Borrower’s
execution and delivery of the substitute notes and any related documents.  Each
Replacement Bank shall, prior to the first date on which interest or fees are
payable hereunder for its account, deliver to Borrower and Administrative Agent
certification as to a reduction in or exemption from deduction or withholding of
any United States federal income or withholding taxes in accordance with
Section 3.10.  Each Replacement Bank shall be deemed to have made the
representations contained in, and shall be bound by the provisions of,
Section 3.10.

 

Borrower, Administrative Agent and the Banks shall execute such modifications to
the Loan Documents as shall be reasonably required in connection with and to
effectuate the foregoing.

 

34

--------------------------------------------------------------------------------


 

Section 3.08                            Applicability.  The provisions of this
Article III shall be applied to Borrower so as not to discriminate against
Borrower vis-a-vis similarly situated customers of the Banks.

 

Section 3.09                            Time for Notices.  No Bank shall be
entitled to compensation under Section 3.01 or Section 3.06 for any costs
incurred or reduction suffered with respect to any date unless such Bank shall
have notified the Borrower that it will demand compensation for such costs or
reduction (such notice to provide a computation of such costs or reductions) not
more than one hundred and twenty (120) days after such Bank has obtained actual
knowledge of an event entitling it to such compensation, except that if such
event giving rise to compensation is retroactive, then the 120-day period
referred to above shall be extended to include the period of retroactive effect.

 

Section 3.10                            Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
to the extent permitted by applicable Laws be made without deduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, the Borrower or the
Administrative Agent shall be entitled to make such deduction or withholding in
accordance with such Laws as determined by the Borrower or the Administrative
Agent, as the case may be, upon the basis of the information and documentation
to be delivered pursuant to subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the applicable Laws to withhold or deduct any Taxes,
including both United States Federal backup withholding and withholding taxes,
from any payment, then (A) the Borrower or the Administrative Agent shall be
entitled to withhold or make such deductions as are determined by the
Administrative Agent or the Borrower, as the case may be, to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the applicable Laws, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or any Bank, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting or duplicating the provisions of subsection (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable Laws.

 

35

--------------------------------------------------------------------------------


 

(c)                                  Tax Indemnifications.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Bank, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Bank, as the case may be, and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Bank shall, and does hereby, indemnify the
Borrower and the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or the Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Bank to deliver, or as a result of the inaccuracy, inadequacy or deficiency
of, any documentation required to be delivered by such Bank, to the Borrower or
the Administrative Agent pursuant to subsection (e) (but, in the case of a Bank,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so).  Each Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).  The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all Loans and other Obligations.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.10, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Banks; Tax Documentation. 
(i) Any Bank that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, or as required by applicable law,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any Bank,
if reasonably requested by the Borrower or the Administrative Agent, shall
deliver such other

 

36

--------------------------------------------------------------------------------


 

documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.10(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person, as defined in
Section 7701(a)(30) of the Code,

 

(A)                               any Bank that is a U.S. Person, as defined in
Section 7701(a)(30) of the Code, shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;

 

(B)                               any Foreign Bank shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Bank claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Bank claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of EXHIBIT H-1 to the effect
that such Foreign Bank is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable); or

 

37

--------------------------------------------------------------------------------


 

(4)                                 to the extent a Foreign Bank is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable), a U.S. Tax
Compliance Certificate substantially in the form of EXHIBIT H-2 or
EXHIBIT H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Bank is a
partnership and one or more direct or indirect partners of such Foreign Bank are
claiming the portfolio interest exemption, such Foreign Bank may provide a U.S.
Tax Compliance Certificate substantially in the form of EXHIBIT H-4 on behalf of
each such direct and indirect partner;

 

(C)                               any Foreign Bank shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Bank under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Bank were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Administrative Agent as may be necessary
for the Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Bank has complied with such Bank’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Bank agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Bank, or have any
obligation to pay to any Bank, any refund of Taxes withheld or deducted from
funds paid for the account of such Bank, as the case may be.  If the
Administrative Agent, any Bank determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.10 (including by
the payment of additional amounts

 

38

--------------------------------------------------------------------------------


 

pursuant to this Section 3.10), it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent or such Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Bank, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Bank in the event
the Administrative Agent or such Bank is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the amount of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require the Administrative Agent or any Bank to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to, or to file for or pursue any refund of Taxes on behalf of, the
Borrower or any other Person.

 

Section 3.11                            Designation of a Different Lending
Office.  Each Bank may make any Loan to the Borrower through any Applicable
Lending Office, provided that the exercise of such option shall not affect the
Borrower’s obligation to repay such Loan in accordance with the terms of this
Agreement.  If any Bank requests compensation under Section 3.01 or 3.06, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Bank or any Governmental Authority for the account of any Bank pursuant to
Section 3.10, then such Bank shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Bank, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01, 3.06 or 3.10, as the case may be, in the
future, and (ii) would not subject such Bank to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Bank.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.01                            Conditions Precedent to the Closing
Date.  The obligations of the Banks hereunder and the obligation of each Bank to
make the Loans are subject to the condition precedent that Administrative Agent
shall have received and approved on or before the Closing Date each of the
following documents and each of the following requirements shall have been
fulfilled:

 

(1)                                 Fees and Expenses.  The payment of (a) all
fees and expenses incurred by Syndication Agents and Administrative Agent
(including, without

 

39

--------------------------------------------------------------------------------


 

limitation, the reasonable fees and expenses of legal counsel) and (b) those
fees specified in the Fee Letters to be paid by Borrower on or before the
Closing Date;

 

(2)                                 Loan Agreement and Notes.  This Agreement
and the Notes for each of the Banks signatory hereto which has requested such
Note(s), each duly executed by Borrower;

 

(3)                                 Financial Statements.  Audited Borrower’s
Consolidated Financial Statements as of and for the year ended December 31,
2016;

 

(4)                                 Evidence of Formation of Borrower. 
Certified (as of the Closing Date) copies of Borrower’s certificate of
incorporation and by-laws, with all amendments thereto, and a certificate of the
Secretary of State of the jurisdiction of formation as to its good standing
therein;

 

(5)                                 Evidence of All Corporate Action.  Certified
(as of the Closing Date) copies of all documents evidencing the corporate action
taken by Borrower authorizing the execution, delivery and performance of the
Loan Documents and each other document to be delivered by or on behalf of
Borrower pursuant to this Agreement;

 

(6)                                 Incumbency and Signature Certificate of
Borrower.  A certificate (dated as of the Closing Date) of the secretary of
Borrower certifying the names and true signatures of each person authorized to
sign on behalf of Borrower;

 

(7)                                 Solvency Certificate.  A duly executed
Solvency Certificate;

 

(8)                                 Opinion of Counsel for Borrower.  A
favorable opinion, dated the Closing Date, of Goodwin Procter LLP, counsel for
Borrower, as to such matters as Administrative Agent may reasonably request;

 

(9)                                 Authorization Letter.  The Authorization
Letter, duly executed by Borrower;

 

(10)                          Request for Advance.  A request for an advance in
accordance with Section 2.03;

 

(11)                          Certificate.  The following statements shall be
true and Administrative Agent shall have received a certificate dated the
Closing Date signed by a duly authorized signatory of Borrower stating, to the
best of the certifying party’s knowledge, the following:

 

(a)                                 All representations and warranties contained
in this Agreement and in each of the other Loan Documents are true and correct
on and as of the Closing Date as though made on and as of such date, and

 

40

--------------------------------------------------------------------------------


 

(b)                                 No Default or Event of Default has occurred
and is continuing, or could result from the transactions contemplated by this
Agreement and the other Loan Documents; and

 

(c)                                  No Material Adverse Change exists on and as
of the Closing Date;

 

(12)                          Fee Letters.  The Fee Letters, duly executed by
Borrower;

 

(13)                          Covenant Compliance.  A covenant compliance
certificate of the sort required by paragraph (3) of Section 6.09 for the most
recent calendar quarter for which Borrower is required to report financial
results; and

 

(14)                          Additional Materials.  Such other approvals,
documents, instruments or opinions as Administrative Agent may reasonably
request.

 

Section 4.02                            Conditions Precedent to Each Advance. 
The obligation of each Bank to make each advance of the Loans shall be subject
to satisfaction of the following conditions precedent on the Funding Date, and
if applicable, on any Increased Amount Date:

 

(1)                                 All conditions of Section 4.01 shall have
been and remain satisfied as of the date of such advance;

 

(2)                                 No Default or Event of Default shall have
occurred and be continuing as of the date of the advance or would result from
the making of such advance;

 

(3)                                 Each of the representations and warranties
contained in this Agreement and in each of the other Loan Documents shall be
true and correct in all material respects as of the date of the advance; and

 

(4)                                 Administrative Agent shall have received a
request for an advance in accordance with Section 2.03.

 

Section 4.03                            Deemed Representations.  Each request by
Borrower for, and acceptance by Borrower of, an advance of proceeds of the Loans
shall constitute a representation and warranty by Borrower that, as of both the
date of such request and the date of such advance (1) no Default or Event of
Default has occurred and is continuing or would result from the making of such
advance and (2) each representation or warranty contained in this Agreement or
the other Loan Documents is true and correct in all material respects.

 

41

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and each Bank as
follows:

 

Section 5.01                            Due Organization.  Borrower is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, has the power and authority to own its assets
and to transact the business in which it is now engaged, and, if applicable, is
duly qualified for the conduct of business and in good standing under the Laws
of each other jurisdiction in which such qualification is required and where the
failure to be so qualified would cause a Material Adverse Change.

 

Section 5.02                            Power and Authority; No Conflicts;
Compliance With Laws.  The execution, delivery and performance of the
obligations required to be performed by Borrower of the Loan Documents are
within the Borrower’s corporate powers, have been authorized by all necessary
corporate action, and do not and will not (a) require the consent or approval of
its shareholders or such consent or approval has been obtained, (b) contravene
either its certificate of incorporation or by-laws, (c) to the best of
Borrower’s knowledge, violate any provision of, or require any filing,
registration, consent or approval under, any Law (including, without limitation,
Regulation T, Regulation U or Regulation X), order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to it,
(d) result in a breach of or constitute a default under or require any consent
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which it may be a party or by which it or its properties may be
bound or affected except for consents which have been obtained, (e) result in,
or require, the creation or imposition of any Lien, upon or with respect to any
of its properties now owned or hereafter acquired or (f) to the best of
Borrower’s knowledge, cause it to be in default under any such Law, order, writ,
judgment, injunction, decree, determination or award or any such indenture,
agreement, lease or instrument; to the best of its knowledge, Borrower is in
material compliance with all Laws applicable to it and its properties.

 

Section 5.03                            Legally Enforceable Agreements.  Each
Loan Document has been duly executed and delivered by the Borrower and is a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency and other similar Laws affecting
creditors’ rights generally.

 

Section 5.04                            Litigation.  There are no actions, suits
or proceedings pending or, to its knowledge, threatened against Borrower or any
of its Affiliates before any court or arbitrator or any Governmental Authority
which are reasonably likely to result in a Material Adverse Change or challenge
the validity or enforceability of any of the Loan Documents.

 

Section 5.05                            Good Title to Properties.  Borrower and
each of its Material Affiliates have good, marketable and legal title to all of
the properties and assets each of them purports to own (including, without
limitation, those reflected in the Consolidated Financial Statements referred to
in Section 5.13), only with exceptions which do not materially detract from the
value of such property or assets or the use thereof in Borrower’s and such
Material Affiliate’s business, and

 

42

--------------------------------------------------------------------------------


 

except to the extent that any such properties and assets have been encumbered or
disposed of since the date of such financial statements without violating any of
the covenants contained in Article VII or elsewhere in this Agreement.  Borrower
and its Material Affiliates enjoy peaceful and undisturbed possession of all
leased property necessary in any material respect in the conduct of their
respective businesses.  All such leases are valid and subsisting and are in full
force and effect.

 

Section 5.06                            Taxes.  Borrower has filed all tax
returns (federal, state and local) required to be filed by it and has paid all
taxes, assessments and governmental charges and levies due and payable without
the imposition of a penalty, including interest and penalties, except to the
extent they are the subject of a Good Faith Contest. Borrower qualifies as a
real estate investment trust under the Code.

 

Section 5.07                            ERISA.  Borrower is in compliance in all
material respects with all applicable provisions of ERISA.  Neither a Reportable
Event nor a Prohibited Transaction has occurred with respect to any Plan which
could result in liability of Borrower; no notice of intent to terminate a Plan
has been filed nor has any Plan been terminated within the past five (5) years;
no circumstance exists which constitutes grounds under Section 4042 of ERISA
entitling the PBGC to institute proceedings to terminate, or appoint a trustee
to administer, a Plan, nor has the PBGC instituted any such proceedings;
Borrower and the ERISA Affiliates have not completely or partially withdrawn
under Sections 4201 or 4204 of ERISA from a Multiemployer Plan; Borrower and the
ERISA Affiliates have met the minimum funding requirements of Section 412 of the
Code and Section 302 of ERISA of each with respect to the Plans of each and
there is no material “Unfunded Current Liability” (as such quoted term is
defined in ERISA) with respect to any Plan established or maintained by each;
and Borrower and the ERISA Affiliates have not incurred any liability to the
PBGC under ERISA (other than for the payment of premiums under Section 4007 of
ERISA).  No part of the funds to be used by Borrower in satisfaction of its
obligations under this Agreement constitute “plan assets” of any “employee
benefit plan” within the meaning of ERISA or of any “plan” within the meaning of
Section 4975(e)(1) of the Code, as interpreted by the IRS and the U.S.
Department of Labor in rules, regulations, releases, bulletins or as interpreted
under applicable case law.

 

Section 5.08                            No Default on Outstanding Judgments or
Orders, Etc.  Borrower and each of its Material Affiliates have satisfied all
judgments which are not being appealed or which are not fully covered by
insurance, and are not in default with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any court, arbitrator or federal,
state, municipal or other Governmental Authority, commission, board, bureau,
agency or instrumentality, domestic or foreign.

 

Section 5.09                            No Defaults on Other Agreements.  Except
as disclosed to Administrative Agent in writing (who shall provide such
information, promptly upon receipt, to each of the Banks), Borrower is not a
party to any indenture, loan or credit agreement or any lease or other agreement
or instrument or subject to any partnership, trust or other restriction which is
likely to result in a Material Adverse Change.  Borrower is not in default in
any respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument
which is likely to result in a Material Adverse Change. Borrower and each of its
Material Affiliates are in compliance in all material respects with all Laws
applicable to it,

 

43

--------------------------------------------------------------------------------


 

except where no Material Adverse Change could reasonably be expected to occur as
a result of such non-compliance.

 

Section 5.10                            Government Regulation.  Borrower is not
subject to regulation under the Investment Company Act of 1940 or any statute or
regulation limiting its ability to incur indebtedness for money borrowed as
contemplated hereby.  The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U), or extending
credit for the purpose of purchasing or carrying margin stock.

 

Section 5.11                            Environmental Protection.  To the best
of Borrower’s knowledge, none of Borrower’s or its Material Affiliates’
properties contains any Hazardous Materials that, under any Environmental Law
currently in effect, (1) would impose liability on Borrower that is likely to
result in a Material Adverse Change or (2) is likely to result in the imposition
of a Lien on any assets of Borrower or its Material Affiliates, in each case if
not properly handled in accordance with applicable Law or not covered by
insurance or a bond, in either case reasonably satisfactory to Administrative
Agent.  To the best of Borrower’s knowledge, neither it nor any of its Material
Affiliates is in material violation of, or subject to any existing, pending or
threatened material investigation or proceeding by any Governmental Authority
under any Environmental Law.

 

Section 5.12                            Solvency.  Borrower is, and upon
consummation of the transactions contemplated by this Agreement, the other Loan
Documents and any other documents, instruments or agreements relating thereto,
will be, Solvent.

 

Section 5.13                            Financial Statements.  The Borrower’s
Consolidated Financial Statements most recently delivered to the Banks pursuant
to the terms of this Agreement are in all material respects complete and correct
and fairly present the financial condition of the subject thereof as of the
dates of and for the periods covered by such statements, all in accordance with
GAAP.  There has been no Material Adverse Change since the date of such most
recently delivered Borrower’s Consolidated Financial Statements.

 

Section 5.14                            Valid Existence of Affiliates.  At the
Closing Date, the only Material Affiliates of Borrower are listed on EXHIBIT C. 
Each Material Affiliate is a corporation, partnership or limited liability
company duly organized and existing in good standing under the Laws of the
jurisdiction of its formation.  As to each Material Affiliate, its correct name,
the jurisdiction of its formation, Borrower’s percentage of beneficial interest
therein, and the type of business in which it is primarily engaged, are set
forth on said EXHIBIT C.  Borrower and each of its Material Affiliates have the
power to own their respective properties and to carry on their respective
businesses now being conducted.  Each Material Affiliate is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the respective businesses conducted by it or its
respective properties, owned or held under lease, make such qualification
necessary and where the failure to be so qualified would cause a Material
Adverse Change.

 

Section 5.15                            Insurance.  Borrower and each of its
Material Affiliates have in force paid insurance with financially sound and
reputable insurance companies or associations in such

 

44

--------------------------------------------------------------------------------


 

amounts and covering such risks as are usually carried by companies engaged in
the same type of business and similarly situated.

 

Section 5.16                            Accuracy of Information; Full
Disclosure.  Neither this Agreement nor any documents, financial statements,
reports, notices, schedules, certificates, statements or other writings
furnished by or on behalf of Borrower to Administrative Agent or any Bank in
connection with the negotiation of this Agreement or the consummation of the
transactions contemplated hereby, or required herein to be furnished by or on
behalf of Borrower (other than projections which are made by Borrower in good
faith), contains any untrue or misleading statement of a material fact or omits
a material fact necessary to make the statements herein or therein not
misleading.  To the best of Borrower’s knowledge, there is no fact which
Borrower has not disclosed to Administrative Agent and the Banks in writing
which materially affects adversely nor, so far as Borrower can now foresee, will
materially affect adversely the business affairs or financial condition of
Borrower or the ability of Borrower to perform this Agreement and the other Loan
Documents.

 

Section 5.17                            OFAC.  None of the Borrower, any of its
Consolidated Businesses, or any of its Material Affiliates, or, to the knowledge
of the Borrower, any director, officer, employee or affiliate thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions,
(ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

 

Section 5.18                            Anti-Corruption Laws.  The Borrower, its
Consolidated Businesses and its Material Affiliates have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, and, to the extent the same are applicable to the Borrower and/or its
Consolidated Businesses or to the extent that a Bank notifies Borrower that the
same are applicable to the Loans, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions and, to the extent
applicable, have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws.

 

Section 5.19                            EEA Financial Institutions.  The
Borrower is not, and none of its Affiliates is, an EEA Financial Institution.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any of the Loans shall remain unpaid or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank Party hereunder
or under any other Loan Document, Borrower shall, and, in the case of Sections
6.01 through 6.07, inclusive, and Section 6.10, shall cause each of its Material
Affiliates to:

 

Section 6.01                            Maintenance of Existence.  Preserve and
maintain its legal existence and good standing in the jurisdiction of its
organization, and qualify and remain qualified as a foreign entity in each other
jurisdiction in which such qualification is required except to the extent that

 

45

--------------------------------------------------------------------------------


 

failure to be so qualified in such other jurisdictions is not likely to result
in a Material Adverse Change.

 

Section 6.02                            Maintenance of Records.  Keep adequate
records and books of account, in which complete entries will be made reflecting
all of its financial transactions, in accordance with GAAP.

 

Section 6.03                            Maintenance of Insurance.  At all times,
maintain and keep in force insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same type of business and
similarly situated, which insurance shall be acceptable to Administrative Agent
and may provide for reasonable deductibility from coverage thereof.  In
connection with the foregoing, it is understood that Borrower’s earthquake
insurance coverage in place as of the Closing Date is acceptable to
Administrative Agent.

 

Section 6.04                            Compliance with Laws; Payment of Taxes. 
Comply in all material respects with all Laws applicable to it or to any of its
properties or any part thereof, such compliance to include, without limitation,
paying before the same become delinquent all material taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
they are the subject of a Good Faith Contest.

 

Section 6.05                            Right of Inspection.  At any reasonable
time and from time to time upon reasonable notice, permit Administrative Agent
or any Bank or any agent or representative thereof to examine and make copies
and abstracts from its records and books of account and visit its properties and
to discuss its affairs, finances and accounts with the independent accountants
of Borrower.

 

Section 6.06                            Compliance With Environmental Laws. 
Comply in all material respects with all applicable Environmental Laws and
timely pay or cause to be paid all costs and expenses incurred in connection
with such compliance, except to the extent there is a Good Faith Contest.

 

Section 6.07                            Maintenance of Properties.  Do all
things reasonably necessary to maintain, preserve, protect and keep its
properties in good repair, working order and condition except where the cost
thereof is not in Borrower’s best interests and the failure to do so would not
result in a Material Adverse Change.

 

Section 6.08                            Payment of Costs.  Pay all costs and
expenses required for the satisfaction of the conditions of this Agreement.

 

Section 6.09                            Reporting and Miscellaneous Document
Requirements.  Furnish directly to Administrative Agent (who shall provide,
promptly upon receipt, to each of the Banks):

 

(1)                                 Annual Financial Statements.  As soon as
available and in any event within ninety (90) days after the end of each Fiscal
Year, Borrower’s Consolidated Financial Statements as of the end of and for such
Fiscal Year, in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the prior Fiscal Year and
audited by Borrower’s Accountants (without a “going concern” or other
extraordinary qualification or exception);

 

46

--------------------------------------------------------------------------------


 

(2)                                 Quarterly Financial Statements.  As soon as
available and in any event within forty-five (45) days after the end of each
calendar quarter (other than the last quarter of the Fiscal Year), the unaudited
Borrower’s Consolidated Financial Statements as of the end of and for such
calendar quarter, in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the prior Fiscal
Year;

 

(3)                                 Certificate of No Default and Financial
Compliance.  Within ninety (90) days after the end of each Fiscal Year and
within forty-five (45) days after the end of each of the first, second, and
third calendar quarters, a certificate of Borrower’s chief financial officer or
treasurer (a) stating that, to the best of his or her knowledge, no Default or
Event of Default has occurred and is continuing, or if a Default or Event of
Default has occurred and is continuing, specifying the nature thereof and the
action which is proposed to be taken with respect thereto; (b) stating that the
covenants contained in Sections 7.02, 7.03 and 7.04 and in Article VIII have
been complied with (or specifying those that have not been complied with) and
including computations demonstrating such compliance (or non-compliance); and
(c) setting forth the details of all items comprising Capitalization Value,
Unencumbered Asset Value, Total Outstanding Indebtedness, Secured
Indebtedness, Interest Expense and Unsecured Indebtedness (including amount,
maturity, interest rate and amortization requirements with respect to all
Indebtedness);

 

(4)                                 Certificate of Borrower’s Accountants. 
Simultaneously with the delivery of the annual financial statements required by
paragraph (1) of this Section, (a) a statement of Borrower’s Accountants who
audited such financial statements comparing the computations set forth in the
financial compliance certificate required by paragraph (3) of this Section to
the audited financial statements required by paragraph (1) of this Section and
(b) when the audited financial statements required by paragraph (1) of this
Section have a qualified auditor’s opinion, a statement of Borrower’s
Accountants who audited such financial statements of whether any Default or
Event of Default has occurred and is continuing;

 

(5)                                 Notice of Litigation.  Promptly after the
commencement and knowledge thereof, notice of all actions, suits, and
proceedings before any court or arbitrator, affecting Borrower which, if
determined adversely to Borrower is likely to result in a Material Adverse
Change;

 

(6)                                 Notices of Defaults and Events of Default. 
As soon as possible and in any event within ten (10) days after Borrower becomes
aware of the occurrence of a material Default or any Event of Default, a written
notice (which notice shall state that it is a “Notice of Default”) setting forth
the details of such Default or Event of Default and the action which is proposed
to be taken with respect thereto;

 

(7)                                 Material Adverse Change.  As soon as is
practicable and in any event within five (5) days after knowledge of the
occurrence of any event or circumstance which is likely to result in or has
resulted in a Material Adverse Change, written notice thereof;

 

47

--------------------------------------------------------------------------------


 

(8)           Offices.  Thirty (30) days’ prior written notice of any change in
the chief executive office or principal place of business of Borrower;

 

(9)           Environmental and Other Notices.  As soon as possible and in any
event within ten (10) days after receipt, copies of all Environmental Notices
received by Borrower which are not received in the ordinary course of business
and which relate to a situation which is likely to result in a Material Adverse
Change;

 

(10)         Insurance Coverage.  Promptly, such information concerning
Borrower’s insurance coverage as Administrative Agent may reasonably request;

 

(11)         Proxy Statements, Etc.  Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements and reports which
Borrower or its Material Affiliates sends to its shareholders, and copies of all
regular, periodic and special reports, and all registration statements which
Borrower or its Material Affiliates files with the Securities and Exchange
Commission or any Governmental Authority which may be substituted therefor, or
with any national securities exchange;

 

(12)         Operating Statements.  As soon as available and in any event within
forty-five (45) days after the end of each calendar quarter, an operating
statement for each property directly or indirectly owned in whole or in part by
Borrower; and

 

(13)         General Information.  Promptly, such other information respecting
the condition or operations, financial or otherwise, of Borrower or any
properties of Borrower as Administrative Agent may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Sections 6.09(1), (2) or (11) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed in Section 12.07; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Bank and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Bank that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Bank and (ii) the Borrower shall notify the
Administrative Agent and each Bank (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Bank shall be solely responsible for requesting delivery
to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Syndication Agents will make available to the Banks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower

 

48

--------------------------------------------------------------------------------


 

Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Banks may be “public-side” Banks (i.e., Banks that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”).  The Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Syndication Agents, and the Banks to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws or any confidentiality agreement
entered into by any Bank; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Syndication Agents
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

Section 6.10         Anti-Corruption Laws.  Conduct its businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, and to the extent
the same are applicable to the Borrower and/or its Consolidated Businesses or to
the extent a Bank notifies Borrower that the same are applicable to the Loans,
the UK Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, and, to the extent applicable, maintain policies and procedures
designed to promote and achieve compliance with such laws.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any of the Loans or any other Obligations shall remain unpaid, or the
Loan Commitments remain in effect, or any other amount is owing by Borrower to
any Bank Party hereunder or under any other Loan Document, Borrower shall not do
any or all of the following:

 

Section 7.01         Mergers Etc.  Merge or consolidate with (except where
Borrower is the surviving entity), or sell, assign, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired).

 

Section 7.02         Investments.  Directly or indirectly, make any loan or
advance to any Person or purchase or otherwise acquire any capital stock,
assets, obligations or other securities of, make any capital contribution to, or
otherwise invest in, or acquire any interest in, any Person (any such
transaction, an “Investment”) if such Investment constitutes the acquisition of
a minority interest in a Person (a “Minority Interest”) and the amount of such
Investment, together with the value of all other Minority Interests, would
exceed 20% of Capitalization Value, determined as of the end of the most recent
calendar quarter for which Borrower is required to have reported financial
results pursuant to Section 6.09.  A 50% beneficial interest in a Person, in
connection with which the holder thereof exercises joint control over such
Person with the holder(s) of the other 50% beneficial interest, shall not
constitute a “Minority Interest” for purposes of this Section.

 

49

--------------------------------------------------------------------------------


 

Section 7.03         Sale of Assets.  Effect (i) a Disposition of any of its now
owned or hereafter acquired assets (including equity interests therein),
including assets in which Borrower owns a beneficial interest through its
ownership of interests in joint ventures, (a) in one or more transactions after
the Closing Date aggregating more than 25% of Capitalization Value or (b) if
after giving effect to such Disposition, a Default or Event of Default would
exist, or (ii) the granting of a Lien on any Unencumbered Wholly-Owned Assets or
Unencumbered Land and Construction-In-Process, if after granting such Lien, a
Default or Event of Default would exist.

 

Section 7.04         Distributions.  During the existence of any Event of
Default, make, declare or pay, directly or indirectly, any dividend or
distribution to any of its equity holders in an amount greater than the minimum
dividend or distribution required under the Code to maintain the real estate
investment trust status of Borrower under the Code and to avoid the payment of
federal income and excise taxes, as evidenced by a detailed certificate of
Borrower’s chief financial officer or treasurer reasonably satisfactory in form
and substance to Administrative Agent.

 

Section 7.05         Sanctions.  Knowingly directly or indirectly use the
proceeds of any Loan or lend, contribute or otherwise make available such
proceeds to any Consolidated Business, joint venture partner or other individual
or entity, to fund any activities of or business with any individual or entity,
or in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as Bank, Arranger, Administrative Agent or otherwise)
of Sanctions.

 

Section 7.06         Anti-Corruption Laws.  Directly or indirectly use the
proceeds of any Loan for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, or, to the extent the same are applicable
to the Borrower and/or its Consolidated Businesses or to the extent a Bank
notifies Borrower that the same are applicable to the Loans, the UK Bribery Act
2010 and other similar anti-corruption legislation in other jurisdictions.

 

ARTICLE VIII

 

FINANCIAL COVENANTS

 

So long as any of the Loans remain unpaid, or the Loan Commitments remain in
effect, or any other amount is owing by Borrower to any Bank Party under this
Agreement or under any other Loan Document, Borrower shall not permit or suffer
any or all of the following:

 

Section 8.01         Relationship of Total Outstanding Indebtedness to
Capitalization Value.  As of the last day of any fiscal quarter, the ratio of
Total Outstanding Indebtedness (net of, as of such date of determination, the
amount of unrestricted Cash and Cash Equivalents in excess of $20,000,000 to the
extent that there is an equivalent amount of Total Outstanding Indebtedness that
matures within twenty-four (24) months of such date of determination) to
Capitalization Value to exceed 60%; provided that such ratio may exceed 60% from
time to time following an acquisition by Borrower and its Affiliates of real
property assets so long as (a) such ratio does not exceed 65%, (b) such ratio
ceases to exceed 60% within 180 days after each date such ratio first exceeded
60%,

 

50

--------------------------------------------------------------------------------


 

and (c) the Borrower provides a certificate of its chief financial officer or
treasurer to the Administrative Agent when such ratio first exceeds 60% and when
such ratio ceases to exceed 60%.

 

Section 8.02         Relationship of Combined EBITDA to Combined Debt Service. 
As of the last day of any fiscal quarter, the ratio of (1) Combined EBITDA to
(2) Combined Debt Service (each for the twelve (12)-month period ending on such
last day of such quarter), to be less than 1.50 to 1.00.

 

Section 8.03         Ratio of Unsecured Indebtedness to Unencumbered Asset
Value.  As of the last day of any fiscal quarter, the ratio of (1) Unsecured
Indebtedness (net of, as of such date of determination, the amount of
unrestricted Cash and Cash Equivalents in excess of $20,000,000 to the extent
that there is an equivalent amount of Unsecured Indebtedness that matures within
twenty-four (24) months of such date of determination) to (2) Unencumbered Asset
Value to exceed 65%.

 

Section 8.04         Relationship of Secured Indebtedness to Capitalization
Value.  As of the last day of any fiscal quarter, Secured Indebtedness (net of,
as of such date of determination, the amount of unrestricted Cash and Cash
Equivalents in excess of $20,000,000 to the extent that there is an equivalent
amount of Secured Indebtedness that matures within twenty-four (24) months of
such date of determination) to exceed 40% of Capitalization Value.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.01         Events of Default.  Any of the following events shall be an
“Event of Default”:

 

(1)           If Borrower shall fail to pay the principal of any Loans as and
when due, and such failure to pay shall continue unremedied for five (5) days
after the due date of such amount; or fail to pay interest accruing on any Loans
as and when due, and such failure to pay shall continue unremedied for five
(5) days after written notice by Administrative Agent of such failure to pay; or
fail to pay any fee or any other amount due under this Agreement, any other Loan
Document or the Fee Letters, as and when due and such failure to pay shall
continue unremedied for two (2) Banking Days after written notice by
Administrative Agent of such failure to pay; or

 

(2)           If any representation or warranty made by Borrower in this
Agreement or in any other Loan Document or which is contained in any
certificate, document, opinion, financial or other statement furnished at any
time under or in connection with a Loan Document shall prove to have been
incorrect in any material respect on or as of the date made; or

 

(3)           If Borrower shall fail (a) to perform or observe any term,
covenant or agreement contained in Section 2.01(e), Article VII or Article VIII;
or (b) to perform or observe any term, covenant or agreement contained in this
Agreement

 

51

--------------------------------------------------------------------------------


 

(other than obligations specifically referred to elsewhere in this Section 9.01)
or any Loan Document, or any other document executed by Borrower and delivered
to Administrative Agent or the Banks in connection with the transactions
contemplated hereby and such failure under this clause (b) shall remain
unremedied for thirty (30) consecutive calendar days after notice thereof (or
such shorter cure period as may be expressly prescribed in the applicable
document); provided, however, that if any such default under clause (b) above
cannot by its nature be cured within such thirty (30) day, or shorter, as the
case may be, grace period and so long as Borrower shall have commenced cure
within such thirty (30) day, or shorter, as the case may be, grace period and
shall, at all times thereafter, diligently prosecute the same to completion,
Borrower shall have an additional period, not to exceed sixty (60) days,  to
cure such default; in no event, however, is the foregoing intended to effect an
extension of either the Tranche A Maturity Date or Tranche B Maturity Date; or

 

(4)           If Borrower or any Consolidated Business shall fail (a) to pay any
Recourse Debt of the Borrower or such Consolidated Business (other than the
payment obligations described in paragraph (1) of this Section) in an amount
equal to or greater than $150,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) after the expiration of
any applicable grace period, or (b) to perform or observe any material term,
covenant, or condition under any agreement or instrument relating to any such
Debt, when required to be performed or observed, if the effect of such failure
to perform or observe is to accelerate, or to permit the acceleration of, after
the giving of notice or the lapse of time, or both (other than in cases where,
in the judgment of the Required Banks, meaningful discussions likely to result
in (i) a waiver or cure of the failure to perform or observe, or (ii) otherwise
averting such acceleration are in progress between Borrower and the obligee of
such Debt), the maturity of such Debt, or any such Debt shall be declared to be
due and payable, or required to be prepaid or repurchased (other than by a
regularly scheduled or otherwise required prepayment), prior to the stated
maturity thereof; or

 

(5)           If Borrower, or any Affiliate of Borrower to which $75,000,000 or
more of Capitalization Value is attributable, shall (a) generally not, or be
unable to, or shall admit in writing its inability to, pay its debts as such
debts become due; or (b) make an assignment for the benefit of creditors,
petition or apply to any tribunal for the appointment of a custodian, receiver
or trustee for it or a substantial part of its assets; or (c) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation Law of any jurisdiction, whether now or
hereafter in effect; or (d) have had any such petition or application filed or
any such proceeding shall have been commenced, against it, in which an
adjudication or appointment is made or order for relief is entered, or which
petition, application or proceeding remains undismissed or unstayed for a period
of sixty (60) days or more; or (e) be the subject of any proceeding under which
all or a substantial part of its assets may be subject to seizure, forfeiture or
divestiture; or (f) by any act or omission indicate its consent to, approval of
or acquiescence in any such petition, application or proceeding or order for
relief or the appointment of a custodian, receiver or trustee for all or any
substantial part of its property; or (g)

 

52

--------------------------------------------------------------------------------


 

suffer any such custodianship, receivership or trusteeship for all or any
substantial part of its property, to continue undischarged for a period of sixty
(60) days or more; or

 

(6)           If one or more judgments, decrees or orders for the payment of
money in an amount in excess of 5% of Consolidated Tangible Net Worth (excluding
any such judgments, decrees or orders which are fully covered by insurance) in
the aggregate shall be rendered against Borrower or any of its Material
Affiliates, and any such judgments, decrees or orders shall continue unsatisfied
and in effect for a period of thirty (30) consecutive days without being
vacated, discharged, satisfied or stayed or bonded pending appeal; or

 

(7)           If any of the following events shall occur or exist with respect
to Borrower or any ERISA Affiliate: (a) any Prohibited Transaction involving any
Plan; (b) any Reportable Event with respect to any Plan; (c) the filing under
Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (d) any event or circumstance which would constitute
grounds for the termination of, or for the appointment of a trustee to
administer, any Plan under Section 4042 of ERISA, or the institution by the PBGC
of proceedings for any such termination or appointment under Section 4042 of
ERISA; or (e) complete or partial withdrawal under Section 4201 or 4204 of ERISA
from a Multiemployer Plan or the reorganization, insolvency, or termination of
any Multiemployer Plan; and in each case above, if such event or conditions, if
any, could in the reasonable opinion of any Bank subject Borrower to any tax,
penalty, or other liability to a Plan, Multiemployer Plan, the PBGC or otherwise
(or any combination thereof) which in the aggregate exceeds or is likely to
exceed $50,000; or

 

(8)           If at any time Borrower is not a qualified real estate investment
trust under Sections 856 through 860 of the Code or is not a publicly traded
company listed on the New York Stock Exchange; or

 

(9)           If at any time any portion of Borrower’s assets constitute plan
assets for ERISA purposes (within the meaning of C.F.R. §2510.3-101); or

 

(10)         If, in the reasonable judgment of all of the Banks (and the basis
for such determination is provided to Borrower in writing in reasonable detail),
there shall occur a Material Adverse Change; or

 

(11)         If, during any period of up to twelve (12) consecutive months
commencing on or after the Closing Date, individuals who were directors of
Borrower at the beginning of such period (the “Continuing Directors”), plus any
new directors whose election or appointment was approved by a majority of the
Continuing Directors then in office, shall cease for any reason to constitute a
majority of the Board of Directors of Borrower; or

 

(12)         If, through any transaction or series of related transactions, any
Person (including Affiliates of such Person) shall acquire beneficial ownership,

 

53

--------------------------------------------------------------------------------


 

directly or indirectly, of securities of Borrower (or of securities convertible
into securities of Borrower) representing 25% or more of the combined voting
power of all securities of Borrower entitled to vote in the election of
directors; or

 

(13)         Any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than in accordance with the
terms hereof or thereof, or satisfaction in full of all the Obligations, is
revoked, terminated, cancelled or rescinded, without the prior written approval
of Administrative Agent and such number or percentage of Banks as shall be
required hereunder; or the Borrower commences any legal proceeding at law or in
equity to contest, or make unenforceable, cancel, revoke or rescind any of the
Loan Documents, or any court or any other governmental or regulatory agency of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable as to any material terms
thereof..

 

Section 9.02         Remedies.  If an Event of Default has occurred and is
continuing (other than an Event of Default with respect to the Borrower
described in Section 9.01(5)), the Administrative Agent, at the request of the
Required Banks, shall by notice to the Borrower take any or all of the following
actions, at the same or different times:  (i) terminate the Loan Commitments,
and thereupon the Loan Commitments shall terminate immediately, (ii) declare the
Loans and other Obligations then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans and such other Obligations so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become  due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and (iii) exercise any remedies provided in any of
the Loan Documents or by law; and in case of any Event of Default with respect
to the Borrower described in Section 9.01(5), the Loan Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.  Notwithstanding the foregoing, if an Event of
Default under Section 9.01(10) shall occur and be continuing, Administrative
Agent shall not be entitled to exercise the foregoing remedies until (1) it has
received a written notice from all of the Banks (the “Unanimous Bank Notices”)
(i) requesting Administrative Agent exercise such remedies and (ii) indicating
each Bank’s conclusion in its reasonable judgment that  a Material Adverse
Change has occurred and (2) Administrative Agent has provided notice to
Borrower, together with copies of all of the Unanimous Bank Notices.

 

54

--------------------------------------------------------------------------------


 

ARTICLE X

 

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

 

Section 10.01          Appointment, Powers and Immunities of Administrative
Agent.

 

(a)           Each Bank hereby irrevocably appoints and authorizes
Administrative Agent to act as its agent hereunder and under any other Loan
Document with such powers as are specifically delegated to Administrative Agent
by the terms of this Agreement and any other Loan Document, together with such
other powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Banks,
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions.

 

(b)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Banks (or such other number or percentage of the Banks as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Banks (or such
other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.02 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

55

--------------------------------------------------------------------------------


 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 10.02       Reliance by Administrative Agent.  Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any certification, notice or other communication (including any thereof by
telephone, telex, telegram, cable, electronic message, or internet or intranet
website posting) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by Administrative Agent.  In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Bank, the Administrative Agent may presume that such condition
is satisfactory to such Bank unless the Administrative Agent shall have received
notice to the contrary from such Bank prior to the making of such Loan. 
Administrative Agent may deem and treat each Bank as the holder of the Loan made
by it for all purposes hereof and shall not be required to deal with any Person
who has acquired a Participation in any Loan or Participation from a Bank.  As
to any matters not expressly provided for by this Agreement or any other Loan
Document, Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with instructions signed
by the Required Banks or all Banks, as required by this Agreement, and such
instructions of the Required Banks or all Banks, as the case may be, and any
action taken or failure to act pursuant thereto, shall be binding on all of the
Banks and any other holder of all or any portion of any Loan or Participation. 
The Administrative Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Section 10.03       Defaults.  Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default or Event of Default unless
Administrative Agent has received notice from a Bank or Borrower specifying such
Default or Event of Default and stating that such notice is a “Notice of
Default.”  In the event that Administrative Agent receives such a notice of the
occurrence of a Default or Event of Default, Administrative Agent shall give
prompt notice thereof to the Banks.  Administrative Agent, following
consultation with the Banks, shall (subject to Section 10.07 and Section 12.02)
take such action with respect to such Default or Event of Default which is
continuing as shall be directed by the Required Banks; provided that, unless and
until Administrative Agent shall have received such directions, Administrative
Agent may take such action, or refrain from taking such action, with respect to
such Default or Event of Default as it shall deem advisable in the best interest
of the Banks; and provided further that Administrative Agent shall not send a
notice of default or acceleration to Borrower without the approval of the
Required Banks.  In no event shall Administrative Agent be required to take any
such action which it determines to be contrary to Law or to the Loan Documents. 
Each of the Banks acknowledges and agrees that no individual Bank may separately
enforce or exercise any of the provisions of any

 

56

--------------------------------------------------------------------------------


 

of the Loan Documents, including, without limitation, the Notes, other than
through Administrative Agent.

 

Section 10.04       Rights of Administrative Agent as a Bank.  With respect to
its Loan Commitment and the Loan provided by it, Administrative Agent in its
capacity as a Bank hereunder shall have the same rights and powers hereunder as
any other Bank and may exercise the same as though it were not acting as
Administrative Agent, and the term “Bank” or “Banks” shall, unless the context
otherwise indicates, include Administrative Agent in its capacity as a Bank. 
Administrative Agent and its Affiliates may (without having to account therefor
to any Bank) accept deposits from, lend money to (on a secured or unsecured
basis), and generally engage in any kind of banking, trust or other business
with Borrower (and any Affiliates of Borrower) as if it were not acting as
Administrative Agent and without any duty to account therefor to the Banks.

 

Section 10.05       Indemnification of Administrative Agent.  Each Bank agrees
to indemnify Administrative Agent (to the extent not reimbursed under
Section 12.04 or under the applicable provisions of any other Loan Document, but
without limiting the obligations of Borrower under Section 12.04 or such
provisions), for its Pro Rata Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against Administrative Agent in any way relating to or
arising out of this Agreement, any other Loan Document or any other documents
contemplated by or referred to herein or the transactions contemplated hereby or
thereby (including, without limitation, the costs and expenses which Borrower is
obligated to pay under Section 12.04) or under the applicable provisions of any
other Loan Document or the enforcement of any of the terms hereof or thereof or
of any such other documents or instruments; provided that no Bank shall be
liable for (1) any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a court of competent jurisdiction in a final and non-appealable judgment,
(2) any loss of principal or interest with respect to Administrative Agent’s
Loan or (3) any loss suffered by Administrative Agent in connection with a swap
or other interest rate hedging arrangement entered into with Borrower.

 

Section 10.06       Non-Reliance on Administrative Agent and Other Banks.  Each
Bank agrees that it has, independently and without reliance on Administrative
Agent or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower and the decision to
enter into this Agreement and that it will, independently and without reliance
upon Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any other Loan Document.  Administrative Agent shall not be required to keep
itself informed as to the performance or observance by Borrower of this
Agreement or any other Loan Document or any other document referred to or
provided for herein or therein or to inspect the properties or books of
Borrower.  Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by Administrative Agent
hereunder, Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the affairs,
financial condition or business of Borrower (or any Affiliate of Borrower) which
may come into the possession of Administrative Agent or any of its Affiliates. 
Administrative Agent shall not be required to file this Agreement, any other
Loan Document or any document or instrument referred

 

57

--------------------------------------------------------------------------------


 

to herein or therein, for record or give notice of this Agreement, any other
Loan Document or any document or instrument referred to herein or therein, to
anyone.

 

Section 10.07       Failure of Administrative Agent to Act.  Except for action
expressly required of Administrative Agent hereunder, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Banks under Section 10.05 in respect of
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  If any indemnity furnished by the
Banks to Administrative Agent for any purpose shall, in the reasonable opinion
of Administrative Agent, be insufficient or become impaired, Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
action indemnified against until such additional indemnity is furnished.

 

Section 10.08       Resignation of Administrative Agent.  Administrative Agent
may resign at any time as Administrative Agent under the Loan Documents by
giving written notice thereof to the Banks and Borrower and, provided that no
Default or Event of Default exists, subject to Borrower’s reasonable approval
(and Borrower shall promptly respond to Administrative Agent with respect to any
such requested resignation). Administrative Agent may be removed as
administrative agent by Required Banks and Borrower upon 30 days’ prior written
notice if (x) the Person serving as Administrative Agent shall have an aggregate
unused Loan Commitment and Loans as of any date less than 5% of the total Loan
Commitment plus the aggregate Loans as of such date, (y) the Person serving as
Administrative Agent is a Defaulting Lender, or (z) the Person serving as
Administrative Agent engages in gross negligence or willful misconduct in its
performance of its duties as Administrative Agent as determined by a court of
competent jurisdiction by final and nonappealable judgment.  In the case of any
removal of Administrative Agent, Borrower and the Banks shall be promptly
notified thereof.  Upon any such resignation or removal of Administrative Agent,
the Required Banks shall have the right to appoint a successor Administrative
Agent, which appointment shall, provided no Default or Event of Default exists,
be subject to Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that Borrower shall, in all events, be deemed to
have approved each Bank and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed by
the Required Banks and shall have accepted such appointment within thirty (30)
days after the Required Banks’ removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, which shall be one of the Banks, if any Bank
shall be willing to serve, and otherwise shall be an eligible Assignee; provided
that if Administrative Agent shall notify Borrower and the Banks that no Bank
has accepted such appointment, then such resignation or removal shall
nonetheless become effective in accordance with such notice or, in the case of
removal, at the end of such 30-day period and (1)  Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through Administrative Agent shall instead be made to each Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Banks so
acting directly shall be and be deemed to be protected by all indemnities and
other provisions herein for the benefit and protection of Administrative Agent
as if each such Bank were itself Administrative Agent.  The Required Banks or
the retiring Administrative Agent, as the case may be, shall upon the

 

58

--------------------------------------------------------------------------------


 

appointment of a successor Administrative Agent promptly so notify Borrower and
the other Banks.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article X shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent under the Loan
Documents.  Notwithstanding anything contained herein to the contrary,
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving Borrower and each Bank prior written notice.

 

Section 10.09       Amendments Concerning Agency Function.  Notwithstanding
anything to the contrary contained herein, Administrative Agent shall not be
bound by any waiver, amendment, supplement or modification hereof or of any
other Loan Document which affects its duties, rights, and/or function hereunder
or thereunder unless it shall have given its prior written consent thereto.

 

Section 10.10       Liability of Administrative Agent.  Administrative Agent
shall not have any liabilities or responsibilities to Borrower on account of the
failure of any Bank to perform its obligations hereunder or to any Bank on
account of the failure of Borrower to perform its obligations hereunder or under
any other Loan Document.

 

Section 10.11       Transfer of Agency Function.  Without the consent of
Borrower or any Bank, Administrative Agent may at any time or from time to time
transfer its functions as Administrative Agent hereunder to any of its offices
wherever located in the United States, provided that Administrative Agent shall
promptly notify Borrower and the Banks thereof.

 

Section 10.12       Non-Receipt of Funds by Administrative Agent.  (a) Unless
Administrative Agent shall have received notice from a Bank or Borrower (either
one as appropriate being the “Payor”) prior to the date on which such Bank is to
make payment hereunder to Administrative Agent of the proceeds of a Loan or
Borrower is to make payment to Administrative Agent, as the case may be (either
such payment being a “Required Payment”), which notice shall be effective upon
receipt, that the Payor will not make the Required Payment in full to
Administrative Agent, Administrative Agent may assume that the Required Payment
has been made in full to Administrative Agent on such date, and Administrative
Agent in its sole discretion may, but shall not be obligated to, in reliance
upon such assumption, make the amount thereof available to the intended
recipient on such date.  If and to the extent the Payor shall not have in fact
so made the Required Payment in full to Administrative Agent, the recipient of
such payment shall repay to Administrative Agent forthwith on demand such amount
made available to it together with interest thereon, for each day from the date
such amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount, at the customary rate set by
Administrative Agent for the correction of errors among Banks for three
(3) Banking Days and thereafter at the Base Rate.

 

(b)           If, after Administrative Agent has paid each Bank’s share of any
payment received or applied by Administrative Agent in respect of the Loan, that
payment is rescinded or must otherwise be returned or paid over by
Administrative Agent, whether pursuant to any

 

59

--------------------------------------------------------------------------------


 

bankruptcy or insolvency Law, sharing of payments clause of any loan agreement
or otherwise, such Bank shall, at Administrative Agent’s request, promptly
return its share of such payment or application to Administrative Agent,
together with such Bank’s proportionate share of any interest or other amount
required to be paid by Administrative Agent with respect to such payment or
application.  In addition, if a court of competent jurisdiction shall adjudge
that any amount received and distributed by Administrative Agent is to be
repaid, each Person to whom any such distribution shall have been made shall
either repay to Administrative Agent its share of the amount so adjudged to be
repaid or shall pay over to the same in such manner and to such Persons as shall
be determined by such court.  The provisions of this Section 10.12(b) shall
survive payment in full of the Obligations and termination of this Agreement.

 

Section 10.13       [Reserved].

 

Section 10.14       [Reserved].

 

Section 10.15       Pro Rata Treatment.  Except to the extent otherwise
provided, each advance of proceeds of the Loans shall be made by the Banks,
ratably according to the amounts of their respective applicable Loan
Commitments.  Except as otherwise expressly provided in this Agreement, each
payment in respect of principal or interest under the Loans shall be applied to
such obligations owing to the Banks pro rata according to the respective amounts
then due and owing to the Banks.

 

Section 10.16       Sharing of Payments Among Banks.  If a Bank shall obtain
payment of any principal of or interest on any Loan or other Obligation made by
it through the exercise of any right of setoff, banker’s lien, counterclaim, or
by any other means (including direct payment), and such payment results in such
Bank receiving a greater payment than it would have been entitled to had such
payment been paid directly to Administrative Agent for disbursement to the
Banks, then such Bank shall promptly purchase for cash from the other Banks
Participations in the Loans made by or other Obligations owed to the other Banks
in such amounts, and make such other adjustments from time to time as shall be
equitable to the end that all the Banks shall share ratably the benefit of such
payment.  To such end the Banks shall make appropriate adjustments among
themselves (by the resale of Participations sold or otherwise) if such payment
is rescinded or must otherwise be restored.  Borrower agrees that any Bank so
purchasing a Participation in the Loans made by or other Obligations owed to
other Banks may exercise all rights of setoff, banker’s lien, counterclaim or
similar rights with respect to such Participation.  Nothing contained herein
shall require any Bank to exercise any such right or shall affect the right of
any Bank to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness of Borrower.

 

Section 10.17       Possession of Documents.  Each Bank shall keep possession of
its own Note(s).  Administrative Agent shall hold all the other Loan Documents
and related documents in its possession and maintain separate records and
accounts with respect thereto, and shall permit the Banks and their
representatives access at all reasonable times to inspect such Loan Documents,
related documents, records and accounts.

 

Section 10.18       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents,
Managing Agents or Co-Agents listed on

 

60

--------------------------------------------------------------------------------


 

the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Bank hereunder.

 

Section 10.19       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or reimbursement obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, reimbursement obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Banks  and the Administrative Agent under this Agreement)
allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement..

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

 

ARTICLE XI

 

NATURE OF OBLIGATIONS

 

Section 11.01       Absolute and Unconditional Obligations.  Borrower
acknowledges and agrees that its obligations and liabilities under this
Agreement and under the other Loan Documents shall be absolute and unconditional
irrespective of (1) any lack of validity or enforceability of any of the
Obligations, any Loan Documents, or any agreement or instrument relating
thereto; (2) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from any Loan Documents or any other
documents or instruments executed in connection with or related to the
Obligations; (3) any exchange or release of any collateral, if any, or of any
other Person from all or

 

61

--------------------------------------------------------------------------------


 

any of the Obligations; or (4) any other circumstances which might otherwise
constitute a defense available to, or a discharge of, Borrower or any other
Person in respect of the Obligations.

 

The obligations and liabilities of Borrower under this Agreement and other Loan
Documents shall not be conditioned or contingent upon the pursuit by any Bank or
any other Person at any time of any right or remedy against Borrower or any
other Person which may be or become liable in respect of all or any part of the
Obligations or against any collateral or security or guarantee therefor or right
of setoff with respect thereto.

 

Section 11.02       Non-Recourse to Borrower’s Principals.  Notwithstanding
anything to the contrary contained herein, in any of the other Loan Documents,
or in any other instruments, certificates, documents or agreements executed in
connection with the Loans (all of the foregoing, for purposes of this Section,
hereinafter referred to, individually and collectively, as the “Relevant
Documents”), no recourse under or upon any Obligation, representation, warranty,
promise or other matter whatsoever shall be had against any of Borrower’s
Principals and each Bank expressly waives and releases, on behalf of itself and
its successors and assigns, all right to assert any liability whatsoever under
or with respect to the Relevant Documents against, or to satisfy any claim or
obligation arising thereunder against, any of Borrower’s Principals or out of
any assets of Borrower’s Principals, provided, however, that nothing in this
Section shall be deemed to (1) release Borrower from any personal liability
pursuant to, or from any of its respective obligations under, the Relevant
Documents, or from personal liability for its fraudulent actions or fraudulent
omissions; (2) release any of Borrower’s Principals from personal liability for
its or his own fraudulent actions or fraudulent omissions; (3) constitute a
waiver of any obligation evidenced or secured by, or contained in, the Relevant
Documents or affect in any way the validity or enforceability of the Relevant
Documents; or (4) limit the right of Administrative Agent and/or the Banks to
proceed against or realize upon any collateral hereafter given for the Loans or
other Obligations or any and all of the assets of Borrower (notwithstanding the
fact that any or all of Borrower’s Principals have an ownership interest in
Borrower and, thereby, an interest in the assets of Borrower) or to name
Borrower (or, to the extent that the same are required by applicable Law or are
determined by a court to be necessary parties in connection with an action or
suit against Borrower or any collateral hereafter given for the Loans or other
Obligations, any of Borrower’s Principals) as a party defendant in, and to
enforce against any collateral hereafter given for the Loans or other
Obligations and/or assets of Borrower any judgment obtained by Administrative
Agent and/or the Banks with respect to, any action or suit under the Relevant
Documents so long as no judgment shall be taken (except to the extent taking a
judgment is required by applicable Law or determined by a court to be necessary
to preserve Administrative Agent’s and/or Banks’ rights against any collateral
hereafter given for the Loans or other Obligations or Borrower, but not
otherwise) or shall be enforced against Borrower’s Principals or their assets.

 

62

--------------------------------------------------------------------------------


 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01       Binding Effect of Request for Advance.  Borrower agrees
that, by its acceptance of any advance of proceeds of the Loans under this
Agreement, it shall be bound in all respects by the request for advance
submitted on its behalf in connection therewith with the same force and effect
as if Borrower had itself executed and submitted the request for advance and
whether or not the request for advance is executed and/or submitted by an
authorized person.

 

Section 12.02       Amendments and Waivers.  No amendment or waiver of any
provision of this Agreement or any other Loan Document nor consent to any
departure by Borrower (or, in the case of any guaranty executed and delivered
pursuant to clause (y) of the definition of “Unencumbered Assets” in
Section 1.01, the guarantor referred to therein) therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Banks and, solely for purposes of its acknowledgment thereof, Administrative
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall (1) increase the Loan Commitment of any
Bank or extend the expiration date of the Loan Commitment of any Bank without
the written consent of such Bank; (2)  reduce the principal of, or interest on,
the Loans or any fees due hereunder or any other amount due hereunder or under
any Loan Document, without the written consent of each Bank affected thereby;
(3) extend the Tranche A Maturity Date or the Tranche B Maturity Date or
otherwise postpone any date fixed for any payment of principal of, or interest
on, the Loans or any fees due hereunder or under any Loan Document, in each case
without the written consent of each Bank affected thereby; (4) change the
definition of “Required Banks” without the written consent of each Bank;
(5) amend Section 10.15, Section 10.16, this Section or any other provision
requiring the written consent of all the Banks, without the written consent of
each Bank; (6) waive any default under paragraph (5) of Section 9.01 without the
written consent of each Bank or (7) release all or substantially all of the
guaranties executed and delivered pursuant to clause (y) of the definition of
“Unencumbered Assets” in Section 1.01 without the written consent of each Bank;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Banks or each affected
Bank may be effected with the consent of the applicable Banks other than
Defaulting Lenders), except that (x) the Loan Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Bank and
(y) any waiver, amendment or modification requiring the consent of all Banks or
each affected Bank that by its terms affects any Defaulting Lender more
adversely than other affected Banks shall require the consent of such Defaulting
Lender.  Any advance of proceeds of the Loans made prior to or without the
fulfillment by Borrower of all of the conditions precedent thereto, whether or
not known to Administrative Agent and the Banks, shall not constitute a waiver
of any Default or Event of Default or a waiver of the requirement that all
conditions, including the non-performed conditions, shall be required with
respect to all future advances.  Neither any failure or delay on the part of
Administrative Agent or any Bank to exercise any right hereunder nor any single
or partial exercise of any right or power hereunder or any abandonment or
discontinuance of steps to enforce such right or power shall operate as a waiver

 

63

--------------------------------------------------------------------------------


 

thereof or preclude any other or further exercise thereof or the exercise of any
other right.  The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.  All communications from Administrative Agent to
the Banks requesting the Banks’ determination, consent, approval or disapproval
(i) shall be given in the form of a written notice to each Bank, (ii) shall be
accompanied by a description of the matter or thing as to which such
determination, approval, consent or disapproval is requested and (iii) shall
include Administrative Agent’s recommended course of action or determination in
respect thereof.  Each Bank shall reply promptly, but in any event within ten
(10) Banking Days (or five (5) Banking Days with respect to any decision to
accelerate or stop acceleration of the Loans and other Obligations) after
receipt of the request therefor by Administrative Agent (the “Bank Reply
Period”).  Unless a Bank shall give written notice to Administrative Agent that
it objects to the recommendation or determination of Administrative Agent
(together with a written explanation of the reasons behind such objection)
within the Bank Reply Period, such Bank shall be deemed to have approved or
consented to such recommendation or determination.  Notwithstanding anything to
the contrary set forth in this Section 12.02, so long as either (i) no Event of
Default is continuing or (ii) such Approved Revolver Modification (defined
below) or Approved Revolved Modifications would cure all existing Events of
Default, the Borrower, Administrative Agent and the Banks agree that (1) if any
Bank is party to both this Agreement and that certain Fourth Amended and
Restated Revolving Loan Agreement dated as of January 14, 2016 by and among
Borrower, Administrative Agent, as Administrative Agent, an Issuing Bank and a
Bank, JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A., and the other lenders
signatory thereto (the “AVB Revolver Facility”), and (2) any future
modifications or replacements to or of the AVB Revolver Facility have been
approved by the requisite lenders then parties to the AVB Revolver Facility
(each, an “Approved Revolver Modification” and collectively, the “Approved
Revolver Modifications”); then such Bank shall be deemed to have agreed to a
similar modification to the terms common between this Agreement and the AVB
Revolver Facility, as so modified, without further action hereunder.

 

Section 12.03       Usury.  Anything herein to the contrary notwithstanding, the
obligations of Borrower under this Agreement and the Loans shall be subject to
the limitation that payments of interest shall not be required to the extent
that receipt thereof would be contrary to provisions of Law applicable to a Bank
limiting rates of interest which may be charged or collected by such Bank.

 

Section 12.04       Expenses; Indemnification.  Borrower agrees (i) to reimburse
Administrative Agent and Syndication Agents on demand for all reasonable costs,
expenses, and charges (including, without limitation, all reasonable fees and
charges of engineers, appraisers and legal counsel) incurred by it in connection
with the Loans and the preparation, execution, delivery and administration of
the Loan Documents and any amendment or waiver with respect thereto, and (ii) to
reimburse each of the Banks for reasonable legal costs, expenses and charges
incurred by each of the Banks in connection with the performance or enforcement
of this Agreement, the Notes, or any other Loan Documents (including such costs,
expenses and charges incurred during any work-out or restructuring of the
Loans); provided, however, that Borrower is not responsible for costs, expenses
and charges incurred by the Bank Parties in connection with the administration
or syndication of the Loans (other than the fees required by the Fee Letters). 
Borrower agrees to indemnify Administrative Agent and each Bank and their
respective Affiliates, directors, officers, employees, advisors and agents (each
such Person, an “Indemnitee”) from, and hold each of them harmless against, any
and all losses, liabilities, claims, damages or expenses, except for Taxes (the

 

64

--------------------------------------------------------------------------------


 

indemnification for which is addressed in Section 3.10), incurred by any of them
arising out of or by reason of (x) any claims by brokers due to acts or
omissions by Borrower, (y) this Agreement and the other Loan Documents or the
transactions contemplated hereby and thereby or (z) any investigation or
litigation or other proceedings (including any threatened investigation or
litigation or other proceedings) relating to any actual or proposed use by
Borrower of the proceeds of the Loans, including without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation or litigation or other proceedings; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any of its Affiliates against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Affiliate has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct and actual damages resulting from such Indemnitee’s breach of
Section 12.17.  To the extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any transaction, agreement or instrument
contemplated hereby, any Loan or the use of the proceeds thereof.

 

The obligations of Borrower under this Section and under Article III shall
survive the repayment of all amounts due under or in connection with any of the
Loan Documents and the termination of the Loans, provided, however, that in the
case of Article III, such obligations shall survive only for a period of ninety
(90) days after such repayment and termination.

 

Section 12.05       Assignment; Participation.  This Agreement shall be binding
upon, and shall inure to the benefit of, Borrower, Administrative Agent, the
Banks and their respective successors and permitted assigns.  Borrower may not
assign or transfer its rights or obligations hereunder without the prior written
consent of each Bank (and any attempted assignment or transfer without such
consent shall be null and void).

 

Any Bank may, without the consent of the Borrower or the Administrative Agent,
at any time grant to one or more banks or other institutions (other than a
natural person, a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Consolidated Businesses) (each a “Participant”) participating
interests in its Loan (each a “Participation”).  In the event of any such grant
by a Bank of a Participation to a Participant, whether or not Borrower or
Administrative Agent was given notice, such Bank shall remain responsible for
the performance of its obligations hereunder, and Borrower and Administrative
Agent shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations hereunder.  Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of Borrower hereunder and under any other Loan Document including, without
limitation, the right to approve any amendment,

 

65

--------------------------------------------------------------------------------


 

modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such participation agreement may provide that such Bank
will not agree to any modification, amendment or waiver of this Agreement
described in the first proviso to Section 12.02 without the consent of the
Participant.  Any Participant hereunder shall have the same benefits as any Bank
with respect to the yield protection and increased cost provisions of
Article III, but a Participant shall not be entitled to receive any greater
payment than the Bank granting such Participation would have been entitled to
receive.  Each Bank that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

Subject to the conditions set forth below, any Bank may assign to one or more
assignees (an “Assignee”) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Loan Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of:

 

(i)            the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Bank, an Affiliate of a Bank, an Approved Fund
or, if an Event of Default has occurred and is continuing, any other assignee;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Banking Days after having received written
notice thereof requesting the Borrower’s approval and containing a legend that
states “REQUEST FOR APPROVAL - FAILURE TO OBJECT TO THIS REQUEST WITHIN FIVE
(5) BANKING DAYS SHALL BE DEEMED APPROVAL”;

 

(ii)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Loan Commitment
or Loan to an assignee that is (A) a Bank holding Loans immediately prior to
giving effect to such assignment, (B) an Affiliate of such Bank, or (C) an
Approved Fund with respect to such Bank.

 

Such assignments shall be subject to the following additional conditions:

 

66

--------------------------------------------------------------------------------


 

(1)                                 except in the case of an assignment to a
Bank or an Affiliate of a Bank or any Approved Fund or an assignment of the
entire remaining amount of the assigning Bank’s Loan Commitment or Loans, the
amount of the Loan Commitment or Loans of the assigning Bank subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(2)                                 each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement, except that this clause (2) shall not prohibit
any Bank from assigning all or a portion of its rights and obligations among
separate tranches of Loans on a non-pro rata basis;

 

(3)                                 the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500;

 

(4)                                 the assignee, if it shall not be a Bank,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its Related Parties or its securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

 

(5)                                 no such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Consolidated Businesses, or
(B) to any Defaulting Lender or any of its Consolidated Businesses, or any
Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

For the purposes of this Section 12.05, the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.

 

Upon (i) execution and delivery of such Assignment and Acceptance, (ii) payment
by such Assignee to the Bank of an amount equal to the purchase price agreed
between the Bank and such Assignee and (iii) payment of the fee described in
paragraph (3) above, such Assignee shall be a Bank Party to this Agreement and
shall have all the rights and obligations of a Bank as set forth in

 

67

--------------------------------------------------------------------------------


 

such Assignment and Acceptance, and the assigning Bank shall be released from
its obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required.  Upon the consummation of any assignment
pursuant to this paragraph, substitute Note(s) shall be issued to the assigning
Bank and Assignee by Borrower, in exchange for the return of the original
Note(s).  The obligations evidenced by such substitute notes shall constitute
“Obligations” for all purposes of this Agreement and the other Loan Documents.
In connection with Borrower’s execution of substitute notes as aforesaid,
Borrower shall deliver to Administrative Agent evidence, satisfactory to
Administrative Agent, of all requisite corporate action to authorize Borrower’s
execution and delivery of the substitute notes and any related documents.  The
Assignee shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to Borrower and Administrative Agent
certification as to exemption from deduction or withholding of any Taxes in
accordance with Section 3.10.  Each Assignee shall be deemed to have made the
representations contained in, and shall be bound by the provisions of,
Section 3.10.

 

Any Bank may at any time pledge or assign or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including without limitation any pledge or assignment or grant to secure
obligations to a Federal Reserve Bank, and this Section 12.05 shall not apply to
any such pledge or assignment or grant of a security interest; provided that no
such pledge or assignment or grant of a security interest shall release a Bank
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Bank as a party hereto.

 

Borrower recognizes that in connection with a Bank’s selling of Participations
or making of assignments, any or all documentation, financial statements,
appraisals and other data, or copies thereof, relevant to Borrower or the Loans
may be exhibited to and retained by any such Participant or assignee or
prospective Participant or assignee.  In connection with a Bank’s delivery of
any financial statements and appraisals to any such Participant or assignee or
prospective Participant or assignee, such Bank shall also indicate that the same
are delivered on a confidential basis.  Borrower agrees to provide all
assistance reasonably requested by a Bank to enable such Bank to sell
Participations or make assignments of its Loan as permitted by this Section. 
Each Bank agrees to provide Borrower with notice of all Participations sold by
such Bank to other than its Affiliates.  Any Bank or Participant may pledge its
Loans or Participations as collateral in accordance with applicable law.

 

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Acceptance delivered
to it and a register for the recordation of the names and addresses of the
Banks, and the Loan Commitments of, and principal amounts of the Loans and any
accrued and unpaid interest and any other amounts thereon, owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Banks may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Bank hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary and no
transfer of an interest in the Loans shall be effective unless and until
recorded in the Register.  In addition, the Administrative Agent shall maintain
on the Register information regarding the designation, and revocation of
designation, of any Bank as a Defaulting Bank.  The Register shall be available
for inspection by the Borrower and any Bank, at any reasonable time and from
time to time upon

 

68

--------------------------------------------------------------------------------


 

reasonable prior notice.  This paragraph shall be construed so that the Loans
are at all times maintained in “registered form” for purposes of the Code and
any applicable regulations (and any other relevant or successor provisions of
the Code or such regulations).

 

Section 12.06                     Documentation Satisfactory.  All documentation
required from or to be submitted on behalf of Borrower in connection with this
Agreement and the documents relating hereto shall be subject to the prior
approval of, and be satisfactory in form and substance to, Administrative Agent,
its counsel and, where specifically provided herein, the Banks.  In addition,
the persons or parties responsible for the execution and delivery of, and
signatories to, all of such documentation, shall be acceptable to, and subject
to the approval of, Administrative Agent and its counsel and the Banks.

 

Section 12.07                     Notices.

 

(a)                                 Unless the party to be notified otherwise
notifies the other party in writing as provided in this Section, and except as
otherwise provided in this Agreement, notices shall be given to Administrative
Agent by telephone, confirmed by writing, and to the Banks and to Borrower by
ordinary mail or overnight courier, receipt confirmed, addressed to such party
at its address on the signature page of this Agreement (in the case of Borrower)
or on its Administrative Questionnaire (in the case of the Banks).  Notices
shall be effective (1) if by telephone, at the time of such telephone
conversation, (2) if given by mail, three (3) days after mailing; and (3) if
given by overnight courier, upon receipt.  Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Bank pursuant to Section 2 if such
Bank, has notified the Administrative Agent that it is incapable of receiving
notices under such section by electronic communication.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Banking Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

69

--------------------------------------------------------------------------------


 

(c)                                  The Platform.  THE PLATFORM (AS DEFINED IN
SECTION 6.09) IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS (AS DEFINED IN SECTION 6.09) OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent, the Syndication
Agents or any of their Related Parties (collectively, the “Agent Parties”) have
any liability to Borrower, any Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s or the Administrative Agent’s or the
Syndication Agents’ transmission of Borrower Materials through the internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to Borrower, any Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

Section 12.08                     Setoff.  Borrower agrees that, in addition to
(and without limitation of) any right of setoff, bankers’ lien or counterclaim a
Bank may otherwise have, each Bank shall be entitled, at its option, to offset
balances (general or special, time or demand, provisional or final) held by it
for the account of Borrower at any of such Bank’s offices, in Dollars or in any
other currency, against any amount payable by Borrower to such Bank under this
Agreement or such Bank’s Note(s), or any other Loan Document which is not paid
when due (regardless of whether such balances are then due to Borrower), in
which case it shall promptly notify Borrower and Administrative Agent thereof;
provided that such Bank’s failure to give such notice shall not affect the
validity thereof, and provided further, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Banks, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

 

Payments by Borrower hereunder or under the other Loan Documents shall be made
without setoff or counterclaim.

 

Section 12.09                     Table of Contents; Headings.  Any table of
contents and the headings and captions hereunder are for convenience only and
shall not affect the interpretation or construction of this Agreement.

 

70

--------------------------------------------------------------------------------


 

Section 12.10                     Severability.  The provisions of this
Agreement are intended to be severable.  If for any reason any provision of this
Agreement shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction. Without limiting the
foregoing provisions of this Section 12.10, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

Section 12.11                     Counterparts.  This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument, and any party hereto may execute this Agreement by
signing any such counterpart.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 12.12                     Integration.  The Loan Documents, the Fee
Letters set forth the entire agreement among the parties hereto relating to the
transactions contemplated thereby and supersede any prior oral or written
statements or agreements with respect to such transactions.

 

Section 12.13                     Governing Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the Laws of the
State of New York (without giving effect to New York’s principles of conflicts
of Laws, other than sections 5-1401 and 5-1402 of the New York General
Obligations Law).

 

Section 12.14                     Waivers.  In connection with the obligations
and liabilities as aforesaid, Borrower hereby waives (1) promptness and
diligence; (2) notice of any actions taken by any Bank Party under this
Agreement, any other Loan Document or any other agreement or instrument relating
thereto except to the extent otherwise provided herein; (3) all other notices,
demands and protests, and all other formalities of every kind in connection with
the enforcement of the Obligations, the omission of or delay in which, but for
the provisions of this Section, might constitute grounds for relieving Borrower
of its obligations hereunder; (4) any requirement that any Bank Party protect,
secure, perfect or insure any Lien on any collateral or exhaust any right or
take any action against Borrower or any other Person or any collateral; (5) any
right or claim of right to cause a marshalling of the assets of Borrower; and
(6) all rights of subrogation or contribution, whether arising by contract or
operation of law (including, without limitation, any such right arising under
the Federal Bankruptcy Code) or otherwise by reason of payment by Borrower,
either jointly or severally, pursuant to this Agreement or other Loan Documents.

 

Section 12.15                     Jurisdiction; Immunities.  Borrower,
Administrative Agent and each Bank hereby irrevocably submit to the exclusive
jurisdiction of any New York State or United States Federal court sitting in New
York County over any action or proceeding arising out of or relating to this
Agreement, the Notes or any other Loan Document.  Borrower, Administrative
Agent, and each Bank irrevocably agree that all claims in respect of such action
or proceeding may be heard and determined in such New York State or United
States Federal court.  Borrower, Administrative Agent, and each Bank irrevocably
consent to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to Borrower, Administrative Agent or
each

 

71

--------------------------------------------------------------------------------


 

Bank, as the case may be, at the addresses specified herein.  Borrower,
Administrative Agent and each Bank agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law. 
Borrower, Administrative Agent and each Bank further waive any objection to
venue in the State of New York and any objection to an action or proceeding in
the State of New York on the basis of forum non conveniens.  Borrower,
Administrative Agent and each Bank agree that any action or proceeding brought
against Borrower, Administrative Agent or any Bank, as the case may be, shall be
brought only in a New York State court sitting in New York County or a United
States Federal court sitting in New York County, to the extent permitted or not
expressly prohibited by applicable Law.

 

Nothing in this Section shall affect the right of Borrower, Administrative Agent
or any Bank to serve legal process in any other manner permitted by Law.

 

To the extent that Borrower, Administrative Agent or any Bank have or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Borrower, Administrative Agent and each Bank hereby irrevocably
waive such immunity in respect of its obligations under this Agreement, the
Notes and any other Loan Document.

 

BORROWER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT EACH SUCH PARTY
MAY HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT
WITH RESPECT TO THIS AGREEMENT, THE NOTES, THE OTHER LOAN DOCUMENTS, THE LOANS
OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 12.16                     USA Patriot Act.  Each Bank hereby notifies
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.L.107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Bank to identify Borrower in accordance with the Act.

 

Section 12.17                     Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent and the Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives in connection with the transactions
contemplated by this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-

 

72

--------------------------------------------------------------------------------


 

regulatory authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

In addition, the Administrative Agent and the Banks may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Banks in connection with the
administration of this Agreement, the other Loan Documents, and the Loans.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Consolidated Business relating to the Borrower or any
Consolidated Business or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Bank on a
nonconfidential basis prior to disclosure by the Borrower or any Consolidated
Business, provided that, in the case of information received from the Borrower
or any Consolidated Business after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Banks acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Consolidated Business, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

Section 12.18                     Survival of Representations and Warranties. 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Bank, regardless of any investigation made by the
Administrative Agent or any Bank or on their behalf and notwithstanding that the
Administrative Agent or any Bank may have had notice or knowledge of any Default
at the time of any credit extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.  Notwithstanding the foregoing, any representation or warranty made
hereunder and specified to be made as of a certain date shall continue to be
interpreted as having been made only as of such date.

 

73

--------------------------------------------------------------------------------


 

Section 12.19                     No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers ,
and the Banks are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers,
and the Banks, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Bank is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Bank has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Banks and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, any Arranger, nor any Bank has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, any Arranger or any
Bank with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 12.20                     Electronic Execution of Assignments and
Certain Other Documents.  The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Acceptances, amendments or other
modifications, Notices of Conversion/Continuation, requests for advances,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

Section 12.21                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such

 

74

--------------------------------------------------------------------------------


 

liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)  a reduction in full or in part or cancellation of any such liability;

 

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

1499 Post Road, 2nd Floor

 

Fairfield, CT 06824

 

Attention:

Joanne M. Lockridge,

 

 

Senior Vice President

 

Telephone:

(203) 319-4926

 

Telecopy:

(203) 319-4944

 

 

 

 

Address of principal place of business, if different than above: n/a

 

 

 

Taxpayer Identification Number:

 

77-0404318

 

[Signature Page to AvalonBay Term Loan Agreement, February 28, 2017]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AUTHORIZATION LETTER

 

February 28, 2017

 

PNC Bank, National Association
500 First Avenue, P7-PFSC-04-V
Pittsburgh, PA  15219
Attention:  Leslie Huddy, Senior Loan Support Analyst, Real Estate Loan
Administration

 

Re:                             Term Loan Agreement dated as of February 28,
2017 (the “Loan Agreement”; capitalized terms not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Agreement) among us, as
Borrower, the Banks named therein, and you, as Administrative Agent for said
Banks

 

Ladies/Gentlemen:

 

In connection with the captioned Loan Agreement, we hereby designate any of the
following persons to give to you instructions, including notices required
pursuant to the Loan Agreement, orally, by telephone or teleprocess, or in
writing:

 

[NAMES]

 

Instructions may be honored on the oral, telephonic, teleprocess or written
instructions of anyone purporting to be any one of the above designated persons
even if the instructions are for the benefit of the person delivering them.  We
will furnish you with written confirmation of each such instruction signed by
any person designated above (including any telecopy which appears to bear the
signature of any person designated above) on the same day that the instruction
is provided to you, but your responsibility with respect to any instruction
shall not be affected by your failure to receive such confirmation or by its
contents.

 

Without limiting the foregoing, we hereby unconditionally authorize any one of
the above-designated persons to execute and submit requests for advances of
proceeds of the Loans (on the Funding Date and any Increased Amount Date) and
notices of Elections, Conversions and Continuations to you under the Loan
Agreement with the identical force and effect in all respects as if executed and
submitted by us.

 

You and the Banks shall be fully protected in, and shall incur no liability to
us for, acting upon any instructions which you in good faith believe to have
been given by any person designated above, and in no event shall you or the
Banks be liable for special, consequential or punitive damages.  In addition, we
agree to hold you and the Banks and your and their respective agents harmless
from any and all liability, loss and expense arising directly or indirectly out
of instructions that we provide to you in connection with the Loan Agreement
except for liability, loss or expense occasioned by your gross negligence or
willful misconduct.

 

Upon notice to us, you may, at your option, refuse to execute any instruction,
or part thereof, without incurring any responsibility for any loss, liability or
expense arising out of such

 

A-1

--------------------------------------------------------------------------------


 

refusal if you in good faith believe that the person delivering the instruction
is not one of the persons designated above or if the instruction is not
accompanied by an authentication method that we have agreed to in writing.

 

We will promptly notify you in writing of any change in the persons designated
above and, until you have actually received such written notice and have had a
reasonable opportunity to act upon it, you are authorized to act upon
instructions, even though the person delivering them may no longer be
authorized.

 

 

 

Very truly yours,

 

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTE
[Tranche A Loan] [Tranche B Loan]

 

$           

 

New York, New York

 

February 28, 2017

 

For value received, AvalonBay Communities, Inc., a Maryland corporation
(“Borrower”), hereby promises to pay to             or its successors or assigns
(collectively, the “Bank”), at the principal office of PNC Bank, National
Association (“Administrative Agent”) located at 500 First Avenue (P7-PFSC-04-V),
Pittsburgh, PA  15219, for the account of the Applicable Lending Office of the
Bank, the principal sum of          Dollars ($            ), or if less, the
amount loaned by the Bank under its [Tranche A Loan] [Tranche B Loan] to
Borrower pursuant to the Loan Agreement (as defined below) and actually
outstanding, in lawful money of the United States and in immediately available
funds, in accordance with the terms set forth in the Loan Agreement.  Borrower
also promises to pay interest on the unpaid principal balance hereof, for the
period such balance is outstanding, in like money, at said office for the
account of said Applicable Lending Office, at the time and at a rate per annum
as provided in the Loan Agreement.  Any amount of principal hereof which is not
paid when due, whether at stated maturity, by acceleration, or otherwise, shall
bear interest from the date when due until said principal amount is paid in
full, payable on demand, at the rate set forth in the Loan Agreement.

 

The date and amount of each advance of the [Tranche A Loan] [Tranche B Loan]
made by the Bank to Borrower under the Loan Agreement referred to below, and
each payment of said [Tranche A Loan] [Tranche B Loan], shall be recorded by the
Bank on its books and, prior to any transfer of this Note (or, at the discretion
of the Bank, at any other time), may be endorsed by the Bank on the schedule
attached hereto and any continuation thereof.

 

This Note is one of the Notes referred to in the Term Loan Agreement dated as of
February 28, 2017 (as the same may be amended from time to time, the “Loan
Agreement”) among Borrower, the Banks named therein (including the Bank) and
Administrative Agent, as administrative agent for the Banks.  All of the terms,
conditions and provisions of the Loan Agreement are hereby incorporated by
reference.  All capitalized terms used herein and not defined herein shall have
the meanings given to them in the Loan Agreement.

 

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

 

No recourse shall be had under this Note against Borrower’s Principals except as
and to the extent set forth in Section 11.02 of the Loan Agreement.

 

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.  This Note shall

 

B-1-1

--------------------------------------------------------------------------------


 

be governed by, and construed and enforced in accordance with, the Laws of the
State of New York, provided that, as to the maximum lawful rate of interest
which may be charged or collected, if the Laws applicable to the Bank permit it
to charge or collect a higher rate than the Laws of the State of New York, then
such Law applicable to the Bank shall apply to the Bank under this Note.

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1-2

--------------------------------------------------------------------------------


 

Date

 

Amount of 
Loan

 

Amount of 
Principal Paid or 
Prepaid

 

Balance of 
Principal 
Unpaid

 

Notation Made 
By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Information Regarding Material Affiliates

 

C-1-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SOLVENCY CERTIFICATE

 

The person executing this certificate is the                    of AvalonBay
Communities, Inc., a Maryland corporation (“Borrower”), and is familiar with its
properties, assets and businesses, and is duly authorized to execute this
certificate on behalf of Borrower pursuant to Section 4.01(7) of the Term Loan
Agreement dated the date hereof (the “Loan Agreement”) among Borrower, the banks
party thereto (each a “Bank” and collectively, the “Banks”) and PNC Bank,
National Association, as administrative agent for the Banks (in such capacity,
together with its successors in such capacity, “Administrative Agent”).  In
executing this Certificate, such person is acting solely in his or her capacity
as the                   of Borrower, and not in his or her individual
capacity.  Unless otherwise defined herein, terms defined in the Loan Agreement
are used herein as therein defined.

 

The undersigned further certifies that he or she has carefully reviewed the Loan
Agreement and the other Loan Documents and the contents of this Certificate and,
in connection herewith, has made such investigation and inquiries as he or she
deems reasonably necessary and prudent therefor.  The undersigned further
certifies that the financial information and assumptions which underlie and form
the basis for the representations made in this Certificate were reasonable when
made and were made in good faith and continue to be reasonable as of the date
hereof.

 

The undersigned understands that Administrative Agent and the Banks are relying
on the truth and accuracy of this Certificate in connection with the
transactions contemplated by the Loan Agreement.

 

The undersigned certifies that Borrower is Solvent.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on
February 28, 2017.

 

 

 

 

 

Name:

 

Title:

 

D-1

--------------------------------------------------------------------------------

 


 

EXHIBIT E

 

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
                         (the “Assignor”) and                           (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit and
guarantees included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Loan Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned pursuant to clauses
(a) and (b) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate of               (1)]

 

 

 

 

 

 

 

 

 

 

3.

 

Borrower:

 

AvalonBay Communities, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

PNC Bank, National Association,

 

 

 

 

as the Administrative Agent under the Loan Agreement

 

 

 

 

 

5.

 

Loan Agreement:

 

The Term Loan Agreement dated as of February 28, 2017, among AvalonBay
Communities, Inc., as borrower, the Banks

 

--------------------------------------------------------------------------------

(1)  Select Bank as applicable.

 

E-1

--------------------------------------------------------------------------------


 

 

 

 

 

parties thereto, and PNC Bank, National Association, or any successor thereto,
individually and as Administrative Agent.

 

6.                                      Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of 
Loan Commitment / 
Loans for 
all Lenders*

 

Amount of Loan 
Commitment/Loans 
Assigned*

 

Percentage Assigned 
of Loan Commitment 
/Loans(2)

 

Tranche A Commitment

 

$

 

 

$

 

 

 

%

Tranche B Commitment

 

$

 

 

$

 

 

 

%

Tranche A Loan

 

$

 

 

$

 

 

 

%

Tranche B Loan

 

$

 

 

$

 

 

 

%

 

[7.                                  Trade
Date:                                                                              
              ](3)

 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date; reference
Tranche A Loan or Tranche B Loan as applicable.

 

(2)  Set forth, to at least 9 decimals, as a percentage of the Loan
Commitment/Loans of all Lenders thereunder.

 

(3)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-3

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

PNC BANK, NATIONAL ASSOCIATION,

acting in its capacity as Administrative Agent

 

By:

 

 

 

Name:

 

Title:

 

 

[Consented to:

 

AVALONBAY COMMUNITIES, Inc.,

a Maryland corporation

 

By:

 

 

 

Name:

 

Title:](5)

 

--------------------------------------------------------------------------------

(4)  Administrative Agent consent is not required for assignments to another
Bank.  See Section 12.05 of Loan Agreement.

 

(5)  Borrower consent is required unless (a) assignment is to a Bank, or
Affiliate of a Bank or an Approved Fund, or (b) an Event of Default has occurred
and is continuing.  See Section 12.05 of the Loan Agreement.

 

E-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

Re:  The Term Loan Agreement dated as of February 28, 2017, among AvalonBay
Communities, Inc., as borrower, the Banks parties thereto, PNC Bank, National
Association and any successors thereto, individually and as Administrative Agent
(the “Loan Agreement”).  Capitalized terms used but not defined herein shall
have the meanings given to them in the Assignment and Acceptance to which this
annex is attached and if not defined therein, shall have the meanings given to
them in the Loan Agreement.

 

[g44521ke23i001.gif]STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.                          Representations and Warranties.

 

1.1                   Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                Assignee.  The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Bank under the Loan Agreement,
(ii) it meets all requirements of an Assignee under the Loan Agreement (subject
to receipt of such consents as may be required under the Loan Agreement) and is
not a Defaulting Lender, (iii) from and after the Effective Date, it shall be
bound by the provisions of the Loan Agreement as a Bank thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Bank
thereunder, and (iv) it has received a copy of the Loan Agreement, together with
copies of the most recent financial statements delivered pursuant to
§4.01(3) and §6.09 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Bank, and (v) if it is a non-U.S. Bank, attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such

 

Standard Terms E-1

--------------------------------------------------------------------------------


 

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.

 

2.              Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

 

3.              General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Standard Terms E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ACCEPTANCE LETTER

 

PNC Bank, National Association
500 First Avenue, P7-PFSC-04-V
Pittsburgh, PA  15219
Attention:  Leslie Huddy, Senior Loan Support Analyst, Real Estate Loan
Administration

 

AvalonBay Communities, Inc.

1499 Post Road, 22nd Floor

Fairfield, CT  06824

 

Gentlemen:

 

We refer to the Term Loan Agreement, dated as of February 28, 2017, among
AvalonBay Communities, Inc., as Borrower; PNC Bank, National Association and the
other lenders who have become a party to said Term Loan Agreement as original
signatories thereto or through the execution of Acceptance Letters or Assignment
and Assumption Agreements prior to the date hereof, as Banks; and PNC Bank,
National Association, as Administrative Agent.  Said Term Loan Agreement, as
amended from time to time, is hereinafter referred to as the “Loan Agreement”. 
Capitalized terms not otherwise defined herein shall have the respective
definitions given them in the Loan Agreement.

 

You and we hereby acknowledge and agree that, pursuant to Section 2.15 of the
Loan Agreement, we are hereby made a party to the Loan Agreement, and for all
purposes of the Loan Agreement shall be, and shall have all the rights and
obligations of, a Bank, with a [Tranche A Commitment][Tranche B
Commitment][Tranche A Loan][Tranche B Loan] in the amount of $
                      .  We hereby acknowledge receipt of a Note from Borrower
in said principal amount.  Each of you acknowledges your consent to our becoming
a Bank and to the amount of our Loan Commitment.

 

Immediately following the execution hereof by all parties, we shall, pursuant to
paragraph (b) of Section 2.15 of the Loan Agreement, remit to Administrative
Agent the sum of $                     , which shall be deemed our advance under
our [Tranche A Loan][Tranche B Loan].  Attached hereto as Schedule A is an
updated list setting forth the total [Loans][Loan Commitments], each Bank’s
[Loans][Loan Commitments] and the principal balance that will be outstanding
under each Bank’s Note (indicating Tranche A Loan or Tranche B Loan, as
applicable) following our disbursement of funds.

 

Set forth beneath our signature are the location of our Applicable Lending
Office(s) and our address for notices under the Loan Agreement.

 

Kindly indicate your agreement with the foregoing by your execution below.

 

F-1

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

[NEW BANK]

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

Applicable Lending Office:

 

 

 

Agreement acknowledged this day of           , 201   .

 

 

 

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Agreement acknowledged this day of           , 201   .

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SUBSIDIARY GUARANTY

 

Subsidiary Guaranty, dated as of        , 201   by and among the undersigned
(the “Subsidiary Guarantor”), in favor of each of the Banks (as defined herein)
and PNC Bank, National Association, as administrative agent (in such capacity,
the “Administrative Agent”) for itself and for the other financial institutions
(collectively, the “Banks”) which are or may become parties to the Term Loan
Agreement dated as of February 28, 2017 among AvalonBay Communities, Inc. (the
“Borrower”), the Administrative Agent, and the Banks (as amended, supplemented
or otherwise modified from time to time, the “Loan Agreement”).  Capitalized
terms used herein without definition shall have the meanings ascribed to them in
the Loan Agreement.

 

WHEREAS, the Borrower, the Administrative Agent, the Banks and the other parties
thereto have entered into the Loan Agreement;

 

WHEREAS, the Borrower and the Subsidiary Guarantor are members of a group of
related entities, the success of each of which is dependent in part on the
success of the other members of such group;

 

WHEREAS, the Subsidiary Guarantor expects to receive substantial direct and
indirect benefits from the Loans and other extensions of credit made by each
Bank to the Borrower pursuant to the Loan Agreement (which benefits are hereby
acknowledged);

 

WHEREAS, the Borrower has covenanted and agreed with the Banks, that pursuant to
the definition of Unencumbered Assets set forth in Section 1.01 of the Loan
Agreement, the undersigned Subsidiary Guarantor shall execute and deliver this
Subsidiary Guaranty; and

 

WHEREAS, the Subsidiary Guarantor wishes to guaranty the Borrower’s obligations
to the Banks and the Administrative Agent under and in respect of the Loan
Agreement as herein provided;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                      Guaranty of Payment and Performance of
Obligations.  In consideration of the Banks’ extending credit, or otherwise, in
their discretion, giving time, financial or banking facilities or accommodations
to the Borrower, the Subsidiary Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to the Administrative Agent and each Bank that the
Borrower will duly and punctually pay or perform, at the place specified
therefor, or if no place is specified, at the Administrative Agent’s head
office, (i) all indebtedness, obligations and liabilities of the Borrower to any
of the Banks and the Administrative Agent, individually or collectively, under
the Loan Agreement or any of the other Loan Documents or in respect of any of
the Loans or the Notes or other instruments at any time evidencing any
obligations thereunder, whether existing on the date of the Loan Agreement or
arising or incurred thereafter, direct or

 

G-1

--------------------------------------------------------------------------------


 

indirect, secured or unsecured, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, arising by contract, operation
of law or otherwise, including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy Code;
and (ii) without limitation of the foregoing, all reasonable fees, costs and
expenses incurred by the Administrative Agent or the Banks in attempting to
collect or enforce any of the foregoing, accrued in each case to the date of
payment thereof (collectively the “Obligations” and individually an
“Obligation”).  This Subsidiary Guaranty is an absolute, unconditional,
irrevocable and continuing guaranty of the full and punctual payment and
performance by the Borrower of the Obligations and not of their collectability
only and is in no way conditioned upon any requirement that any Bank or the
Administrative Agent first attempt to collect any of the Obligations from the
Borrower or resort to any security or other means of obtaining payment of any of
the Obligations which any Bank or the Administrative Agent now has or may
acquire after the date hereof or upon any other contingency whatsoever.  Upon
any Event of Default which is continuing by the Borrower in the full and
punctual payment and performance of the Obligations, the liabilities and
obligations of the Subsidiary Guarantor hereunder shall, at the option of the
Administrative Agent, become forthwith due and payable to the Administrative
Agent and to the Bank or Banks owed the same without demand or notice of any
nature, all of which are expressly waived by the Subsidiary Guarantor, except
for notices required to be given to the Borrower under the Loan Documents. 
Payments by the Subsidiary Guarantor hereunder may be required by any Bank or
the Administrative Agent on any number of occasions.

 

2.                                      Subsidiary Guarantor’s Further
Agreements to Pay.  The Subsidiary Guarantor further agrees, as the principal
obligor and not as a guarantor only, to pay to each Bank and the Administrative
Agent forthwith upon demand, in funds immediately available to such Bank or the
Administrative Agent, all costs and expenses (including court costs and legal
fees and expenses) incurred or expended by the Administrative Agent or such Bank
in connection with this Subsidiary Guaranty and the enforcement hereof, together
with interest on amounts recoverable under this Subsidiary Guaranty from the
time after such amounts become due at the default rate of interest set forth in
the Loan Agreement; provided that if such interest exceeds the maximum amount
permitted to be paid under applicable law, then such interest shall be reduced
to such maximum permitted amount.

 

3.                                      Payments.  The Subsidiary Guarantor
covenants and agrees that the Obligations will be paid strictly in accordance
with their respective terms regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Bank with respect thereto.  Without
limiting the generality of the foregoing, the Subsidiary Guarantor’s obligations
hereunder with respect to any Obligation shall not be discharged by a payment in
a currency other than the currency in which such Obligation is denominated (the
“Obligation Currency”) or at a place other than the place specified for the
payment of such Obligation, whether pursuant to a judgment or otherwise, to the
extent that the amount so paid on conversion to the Obligation Currency and
transferred to New York, New York, U.S.A., under normal banking procedures does
not yield the amount of Obligation Currency due thereunder.

 

G-2

--------------------------------------------------------------------------------


 

4.                                      Taxes.  All payments hereunder shall be
made to the extent permitted by applicable Laws without reduction for any Taxes,
which are now or may hereafter be imposed, levied or assessed by any
Governmental Authority on payments hereunder, all of which will be for the
account of and paid by the Subsidiary Guarantor.  If for any reason, any such
reduction is made or any Taxes are paid by the Administrative Agent or any Bank
(except for taxes on income or profits of the Administrative Agent or such Bank)
and to the extent such reduction or payment is made on account of Indemnified
Taxes, the Subsidiary Guarantor agrees to pay to the Administrative Agent or
such Bank such additional amounts as may be necessary to ensure that the
Administrative Agent or such Bank receives the same net amount which it would
have received had no such reduction been made or Taxes paid.

 

5.                                      Consent to Jurisdiction.  The Subsidiary
Guarantor agrees that any suit for the enforcement of this Subsidiary Guaranty
or any of the other Loan Documents may be brought in the courts of the State of
New York sitting in New York, New York or any federal court sitting in New York,
New York and consents to the non-exclusive jurisdiction of such courts and the
service of process in any such suit being made upon the Subsidiary Guarantor by
mail at the address specified herein.  Except to the extent such waiver is
expressly prohibited by law, the Subsidiary Guarantor hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit is brought in an inconvenient court.

 

6.                                      Liability of the Subsidiary Guarantor. 
The Administrative Agent and the Bank have and shall have the absolute right to
enforce the liability of the Subsidiary Guarantor hereunder without resort to
any other right or remedy including any right or remedy under any other guaranty
or against any other guarantor of any of the Obligations, and the release or
discharge of any other guarantor of any Obligations shall not affect the
continuing liability of the Subsidiary Guarantor hereunder that has not been
released or discharged.

 

7.                                      Representations and Warranties;
Covenants.  (a) The Subsidiary Guarantor hereby makes and confirms the
representations and warranties made on its behalf by the Borrower pursuant to
Article V of the Loan Agreement, as if such representations and warranties were
set forth herein.  The Subsidiary Guarantor hereby agrees to perform the
covenants set forth in Articles VI and VII of the Loan Agreement (to the extent
such covenants expressly apply to the Subsidiary Guarantor) as if such covenants
were set forth herein.  The Subsidiary Guarantor acknowledges that it is, on a
collective basis with the Borrower and all other Subsidiary Guarantors, bound by
the financial covenants and other covenants set forth in Article VIII of the
Loan Agreement.  The Subsidiary Guarantor hereby confirms that it shall be bound
by all acts or omissions of the Borrower pursuant to the Loan Agreement.

 

(b)                                 The Subsidiary Guarantor represents and
warrants that it is a limited liability company, limited partnership,
corporation, or other legal entity, as applicable, duly formed or organized,
validly existing and in good standing under the laws of the state of its
formation or organization; the Subsidiary Guarantor has all requisite limited
liability company, limited partnership, corporate or other legal entity power,
as applicable, to own its respective properties and conduct its respective
business as now conducted and as presently contemplated; and the Subsidiary
Guarantor is in good standing as a foreign entity and is duly authorized to do
business in the jurisdictions where the properties and Unencumbered Assets owned
by it are

 

G-3

--------------------------------------------------------------------------------


 

located and in each other jurisdiction where such qualification is necessary
except where a failure to be so qualified in such other jurisdiction would not
cause a Material Adverse Change.  The execution, delivery and performance of
this Subsidiary Guaranty and the transactions contemplated hereby (i) are within
the authority of the Subsidiary Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of the Subsidiary Guarantor and any member,
manager, or other controlling Person thereof, (iii) do not conflict with or
result in any breach or contravention of any provision of law, statute, rule or
regulation to which the Subsidiary Guarantor is subject or any judgment, order,
writ, injunction, license or permit applicable to the Subsidiary Guarantor,
(iv) do not conflict with any provision of the Certificate of Organization or
Formation, the limited liability company agreement, articles of incorporation,
bylaws, or other authority documents of the Subsidiary Guarantor or the
authority documents of any controlling Person thereof, and (v) do not contravene
any provisions of, or constitute a Default or Event of Default or a default
under or a failure to comply with any term, condition or provision of, any other
agreement, instrument, judgment, order, decree, permit, license or undertaking
binding upon or applicable to the Subsidiary Guarantor or any of the Subsidiary
Guarantor’s properties (except for any such failure to comply under any such
other agreement, instrument, judgment, order, decree, permit, license, or
undertaking as would not cause a Material Adverse Change) or result in the
creation of any mortgage, pledge, security interest, lien, encumbrance or charge
upon any of the properties or assets of the Subsidiary Guarantor.

 

(c)                                  This Subsidiary Guaranty has been duly
executed and delivered by and constitutes the legal, valid and binding and
enforceable obligations of the Subsidiary Guarantor, subject only to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting generally the enforcement of creditors’
rights and to the fact that the availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

 

(d)                                 The execution, delivery and performance by
the Subsidiary Guarantor of this Subsidiary Guaranty and the transactions
contemplated hereby do not require (i) the approval or consent of any
governmental agency or authority other than those already obtained, or
(ii) filing with any governmental agency or authority, other than filings which
will be made with the SEC when and as required by law.

 

8.                                      Effectiveness.  The obligations of the
Subsidiary Guarantor under this Subsidiary Guaranty shall continue in full force
and effect and shall remain in operation until all of the Obligations shall have
been indefeasibly paid in full or otherwise fully satisfied, and shall continue
to be effective or be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Obligations is rescinded or must otherwise be
restored or returned upon the bankruptcy, insolvency, or reorganization of the
Borrower, or otherwise, as though such payment had not been made or other
satisfaction occurred.  No invalidity, irregularity or unenforceability of the
Obligations by reason of applicable bankruptcy laws or any other similar law, or
by reason of any law or order of any government or agency thereof purporting to
reduce, amend or otherwise affect the Obligations, shall impair, affect, be a
defense to or claim against the obligations of the Subsidiary Guarantor under
this Subsidiary Guaranty.

 

G-4

--------------------------------------------------------------------------------


 

9.                                      Freedom of Bank to Deal with Borrower
and Other Parties.  The Administrative Agent and each Bank shall be at liberty,
without giving notice to or obtaining the assent of the Subsidiary Guarantor and
without relieving the Subsidiary Guarantor of any liability hereunder, to deal
with the Borrower and with each other party who now is or after the date hereof
becomes liable in any manner for any of the Obligations, in such manner as the
Administrative Agent or such Bank in its sole discretion deems fit, and to this
end the Subsidiary Guarantor gives to the Administrative Agent and each Bank
full authority in its sole discretion to do any or all of the following things:
(a) extend credit, make loans and afford other financial accommodations to the
Borrower at such times, in such amounts and on such terms as the Administrative
Agent or such Bank may approve, (b) vary the terms and grant extensions of any
of the Obligations, any of the Loan Documents or any other present or future
indebtedness or obligation of the Borrower or of any other party to the
Administrative Agent or such Bank, (c) grant time, waivers and other indulgences
in respect thereof, (d) vary, exchange, release or discharge, wholly or
partially, or delay in or abstain from perfecting and enforcing, or impair, any
security or guaranty or other means of obtaining payment of any of the
Obligations which the Administrative Agent or any Bank now has or may acquire
after the date hereof, (e) accept partial payments from the Borrower or any such
other party, (f) release or discharge, wholly or partially, any endorser or
guarantor, and (g) compromise or make any settlement or other arrangement with
the Borrower or any such other party.

 

10.                               Unenforceability of Obligations Against
Borrower; Invalidity of Security or Other Guaranties.  If for any reason the
Borrower has no legal existence or is under no legal obligation to discharge any
of the Obligations undertaken or purported to be undertaken by it or on its
behalf, or if any of the moneys included in the Obligations have become
irrecoverable from the Borrower by operation of law or for any other reason,
this Subsidiary Guaranty shall nevertheless be binding on the Subsidiary
Guarantor to the same extent as if the Subsidiary Guarantor at all times had
been the principal debtor on all such Obligations.  This Subsidiary Guaranty
shall be in addition to any other guaranty or other security for the
Obligations, and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guaranty or security.

 

11.                               Waivers by Subsidiary Guarantor.  The
Subsidiary Guarantor waives notice of acceptance hereof, notice of any action
taken or omitted by the Administrative Agent or any Bank in reliance hereon, and
any requirement that the Administrative Agent or any Bank be diligent or prompt
in making demands hereunder, giving notice of any default by the Borrower or
asserting any other rights of the Administrative Agent or any Bank hereunder. 
The Subsidiary Guarantor also irrevocably waives, to the fullest extent
permitted by law, all defenses in the nature of suretyship that at any time may
be available in respect of the Subsidiary Guarantor’s obligations hereunder by
virtue of any statute of limitations, valuation, stay, moratorium law or other
similar law now or hereafter in effect.

 

12.                               Restriction on Subrogation and Contribution
Rights.  Notwithstanding any other provision to the contrary contained herein or
provided by applicable law, unless and until all of the Obligations have been
indefeasibly paid in full in cash and satisfied in full, the Subsidiary
Guarantor hereby irrevocably defers and agrees not to enforce any and all rights
it may have at any time (whether arising directly or indirectly, by operation of
law or by contract) to assert any

 

G-5

--------------------------------------------------------------------------------


 

claim against the Borrower on account of payments made under this Subsidiary
Guaranty, including, without limitation, any and all rights of or claim for
subrogation, contribution, reimbursement, exoneration and indemnity, and further
waives any benefit of and any right to participate in any collateral which may
be held by the Administrative Agent or any Bank or any affiliate of the
Administrative Agent or any Bank.  In addition, the Subsidiary Guarantor will
not claim any set-off or counterclaim against the Borrower in respect of any
liability it may have to the Borrower unless and until all of the Obligations
have been indefeasibly paid in full in cash and satisfied in full.

 

Subject to the foregoing and the indefeasible performance and payment in full of
the Obligations, the Subsidiary Guarantor acknowledges that all other guarantors
of any of the Obligations shall have contribution rights against the Subsidiary
Guarantor in accordance with applicable law and in accordance with each such
Person’s benefits received under the Loan Agreement and in respect of the Loans.

 

13.                               Demands.  Any demand on or notice made or
required to be given pursuant to this Subsidiary Guaranty shall be in writing
and shall be delivered in hand, mailed by United States registered or certified
first class mail, postage prepaid, return receipt requested, sent by overnight
courier, or sent by telegraph, telecopy, telefax or telex and confirmed by
delivery via courier or postal service, addressed as follows:

 

(a)                                 if to the Subsidiary Guarantor, at

 

AvalonBay Communities, Inc.

1499 Post Road, 2nd Floor

Fairfield, CT  06824

 

or at such other address for notice as the Subsidiary Guarantor shall last have
furnished in writing to the Administrative Agent;

 

(b)                                 if to the Administrative Agent, at

 

PNC Bank, National Association
500 First Avenue, P7-PFSC-04-V
Pittsburgh, PA  15219
Attention:                                     Leslie Huddy, Senior Loan Support
Analyst,
                                                                                               
Real Estate Loan Administration

 

or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Subsidiary Guarantor; and

 

(c)                                  if to any Bank, at such Bank’s address as
set forth in its Administrative Questionnaire.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is

 

G-6

--------------------------------------------------------------------------------


 

directed, at the time of the receipt thereof by such party or the confirmed
transmission of such facsimile or (ii) if sent by registered or certified
first-class mail, postage prepaid, return receipt requested, on the fifth
Banking Day following the mailing thereof.

 

Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to any Bank if such Bank has notified
Administrative Agent that it is incapable of receiving notices by electronic
communication.  Administrative Agent or Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Banking Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

In no event shall the Administrative Agent, the Syndication Agents or any of
their Related Parties (collectively, the “Agent Parties”) have any liability to
the Subsidiary Guarantor, any Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Subsidiary Guarantor’s or the Administrative Agent’s
or the Syndication Agents’ transmission of materials through the internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Subsidiary Guarantor, any Bank or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

14.                               Amendments, Waivers, Etc.  No provision of
this Subsidiary Guaranty can be changed, waived, discharged or terminated except
by an instrument in writing signed by the Administrative Agent (acting with the
requisite consent of the Banks as provided in the Loan Agreement) and the
Subsidiary Guarantor expressly referring to the provision of this Subsidiary
Guaranty to which such instrument relates; and no such waiver shall extend to,
affect or impair any right with respect to any Obligation which is not expressly
dealt with therein.  No course of dealing or delay or omission on the part of
the Administrative Agent or the Banks or any of them in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.

 

G-7

--------------------------------------------------------------------------------


 

15.                               Further Assurances.  The Subsidiary Guarantor
at its sole cost and expense agrees to do all such things and execute,
acknowledge and deliver all such documents and instruments as the Administrative
Agent from time to time may reasonably request in order to give full effect to
this Subsidiary Guaranty and to perfect and preserve the rights and powers of
the Administrative Agent and the Banks hereunder.

 

16.                               Miscellaneous Provisions.  This Subsidiary
Guaranty shall be governed by and construed in accordance with the laws of the
State of New York and shall inure to the benefit of the Administrative Agent,
each Bank and their respective successors in title and assigns permitted under
the Loan Agreement, and shall be binding on the Subsidiary Guarantor and the
Subsidiary Guarantor’s successors in title, assigns and legal representatives,
provided that the Subsidiary Guarantor may not assign, transfer or delegate any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and all of the Banks (and any attempted such assignment
without such consent shall be null and void).  The rights and remedies herein
provided are cumulative and not exclusive of any remedies provided by law or any
other agreement.  The invalidity or unenforceability of any one or more sections
of this Subsidiary Guaranty shall not affect the validity or enforceability of
its remaining provisions.  Captions are for ease of reference only and shall not
affect the meaning of the relevant provisions.  The meanings of all defined
terms used in this Subsidiary Guaranty shall be equally applicable to the
singular and plural forms of the terms defined.

 

17.                               WAIVER OF JURY TRIAL.  EXCEPT TO THE EXTENT
SUCH WAIVER IS EXPRESSLY PROHIBITED BY LAW, THE SUBSIDIARY GUARANTOR HEREBY
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY JURISDICTION AND IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS SUBSIDIARY GUARANTY, THE
OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO
OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER ARISING, AMONG THE SUBSIDIARY GUARANTOR,
THE BORROWER, THE ADMINISTRATIVE AGENT AND/OR THE BANKS.  THIS WAIVER OF JURY
TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY DOCUMENT EXECUTED BY THE SUBSIDIARY
GUARANTOR, THE ADMINISTRATIVE AGENT OR THE BANKS AND DELIVERED TO THE
ADMINISTRATIVE AGENT OR THE BANKS, AS THE CASE MAY BE, WHETHER OR NOT SUCH
DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL.  THE SUBSIDIARY GUARANTOR
CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.

 

[Remainder of Page Intentionally Left Blank]

 

G-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Subsidiary Guarantor has executed and delivered this
Subsidiary Guaranty as of the date first above written.

 

 

 

[SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

G-9

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of February 28,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among AvalonBay Communities, Inc., a Maryland corporation
(the “Borrower”), the banks party thereto (each a “Bank” and collectively, the
“Banks”) and PNC Bank, National Association, as administrative agent for the
Banks (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 3.10(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

[NAME OF BANK]

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

 

Date:            , 20[  ]

 

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of February 28,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among AvalonBay Communities, Inc., a Maryland corporation
(the “Borrower”), the banks party thereto (each a “Bank” and collectively, the
“Banks”) and PNC Bank, National Association, as administrative agent for the
Banks (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 3.10(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank in writing, and (2) the undersigned shall have at all times
furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

 

Date:            , 20[  ]

 

 

H-2-1

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of February 28,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among AvalonBay Communities, Inc., a Maryland corporation
(the “Borrower”), the banks party thereto (each a “Bank” and collectively, the
“Banks”) and PNC Bank, National Association, as administrative agent for the
Banks (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 3.10(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Bank and (2) the undersigned shall have at all times
furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

 

Date:            , 20[  ]

 

 

H-3-1

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of February 28,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among AvalonBay Communities, Inc., a Maryland corporation
(the “Borrower”), the banks party thereto (each a “Bank” and collectively, the
“Banks”) and PNC Bank, National Association, as administrative agent for the
Banks (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 3.10(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

H-4-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

[NAME OF BANK]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

H-4-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF RATABLE LOAN NOTICE

 

Date:             ,       

 

To:                             PNC Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of February 28,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Loan Agreement;” the terms defined therein being
used herein as therein defined), among AvalonBay Communities, a Maryland
corporation (the “Borrower”), the Lenders from time to time party thereto, and
PNC Bank, National Association, as Administrative Agent.

 

The undersigned hereby requests (select one):

 

¨  A borrowing of Tranche A Loans

 

¨  A borrowing of Tranche B Loans

 

¨  A Conversion or Continuation of Loans

 

1.

 

On

 

(a Business Day).

 

 

 

 

 

2.

 

In the amount of

$

.

Tranche A Loans

 

 

 

 

 

 

 

 

 

$

.

Tranche B Loans

 

 

 

 

 

3.

 

Comprised of   

 

Tranche A Loans

 

 

 

 

 

 

 

 

.

Tranche B Loans

 

 

 

 

 

.

 

[type of Loan requested, Base Rate Loans v. LIBOR Loans]

 

 

 

 

 

4.

 

For LIBOR Loans: with an Interest Period of [    days][   months].

 

[The borrowing of Loans on the Funding Date requested herein complies with the
requirements of the first sentences of Section 2.01(b) and (c) of the Loan
Agreement.]

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

I-1

--------------------------------------------------------------------------------

 